Filed 5/31/18




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                           S057156
           v.                        )
                                     )                     Sacramento County
CHARLES EDWARD CASE,                 )                   Super. Ct. No. 93F05175
                                     )
           Defendant and Appellant.  )
____________________________________)


        Defendant Charles Edward Case was sentenced to death for murdering two
people during the commission of a robbery. This appeal is automatic. (Pen. Code,
§ 1239, subd. (b).) We conclude the restitution fine must be reduced by the
amount defendant was ordered to pay in direct victim restitution, but we affirm the
judgment in all other respects.
                           I. STATEMENT OF THE CASE
        Defendant was charged by criminal complaint with robbery and with the
first degree murders of Val Lorraine Manuel and Gary Duane Tudor (Pen. Code,
§§ 187, subd. (a), 211) with the special circumstances of multiple murder (id.,
§ 190.2, subd. (a)(3)) and murder during the commission of a robbery (id.,
§ 190.2, subd. (a)(17)(A)). The complaint alleged that defendant personally used a
firearm in committing the murders. (Id., § 12022.5, subd. (a).) Following a
preliminary hearing, defendant was held to answer on all charges and allegations
and an information was filed. The information later was amended to add an



                SEE CONCURRING AND DISSENTING OPINION
allegation that defendant personally used a firearm in committing the robbery.
(Ibid.)
          A jury convicted defendant of all charges and found all allegations true.
After the penalty phase, defendant was sentenced to death on the murder counts
and to a consecutive term of three years in prison on the robbery count as well as
two five-year enhancements for personally using a firearm during the commission
of the murders. The court stayed a four-year enhancement for personally using a
firearm during the commission of the robbery. The court imposed a restitution
fine of $10,000 and ordered direct victim restitution in the amount of $4,000.
                               II. STATEMENT OF FACTS

          A. Guilt Phase

              1. The Prosecution’s Case-in-Chief
          In June 1993, defendant was living with Jerri Baker, with whom he also
worked at McKenry’s Drapery Service in Sacramento. On June 20, the day of the
robbery and murders, defendant left their house at about 3:00 or 4:00 in the
afternoon. He was wearing a shirt Baker had bought for him and drove Baker’s
car, a Ford Probe. He said he was going to play pool.
          Defendant picked up Susan Burlingame, an acquaintance with whom he
had formerly had a romantic relationship, around 4:00 p.m. He took her to a bar
and card room called The Office, where they shot pool. Burlingame lived with her
daughter and son-in-law, Stacey and Greg Billingsley, both of whom also worked
at McKenry’s. Burlingame told defendant she had heard he had reunited with Jerri
Baker and she did not want to come between them. Defendant and Burlingame
left The Office. At her request, defendant dropped Burlingame off at a fast-food
establishment near her daughter’s house. As he left, defendant remarked that he
had “some things to do.” Burlingame arrived home about 7:45 or 8:00 p.m.



                                            2
        At about 8:30 p.m. on the same day, Tracy Grimes went to The Office to
see Val Manuel, The Office’s bartender. Grimes saw defendant there. Grimes
also saw Gary Tudor, a customer who sometimes helped Manuel close the bar.
Manuel told Grimes she was going to close the bar in about 15 minutes. Grimes
left after a short visit.
        Anita Dickinson and her fiancé, Randy Pickens, lived in a trailer behind
The Office in exchange for cleaning the bar. Dickinson was outside the trailer
sometime between 7:30 and 8:45 p.m. when she heard a gunshot. She ducked
behind her car. When she heard two more gunshots, she ran into her trailer and
yelled to her fiancé that someone was shooting in the bar. Pickens said it might
have been firecrackers, so they did not notify the authorities.
        Leslie and Joe Lorman were friends of Manuel and Tudor. Driving past
The Office around 9:00 p.m., they noticed Tudor’s truck parked outside and
decided to stop and visit Tudor. The lights inside the bar were on, but they were
surprised to find that the front door was locked. They entered the bar through the
side door, calling Tudor’s name. Leslie went to use the women’s restroom and
saw the bodies of Manuel and Tudor when she opened the door. The Lormans ran
out of the bar and called the police.
        Sacramento County Deputy Sheriff Craig Norris received a radio call at
9:43 p.m. directing him to go to The Office. He was the first of several law
enforcement officers to arrive. Deputy Norris and another officer entered the bar
through the side door and Deputy Norris found the bodies of Manuel and Tudor in
the women’s bathroom in a pool of blood. The cash register was open and there
were no bills inside, just some pennies. The owner of the bar later determined that
$320 had been taken.
        A .45 caliber shell casing was discovered on the floor near the cash register
and there was a depression in the floor that appeared to have been caused by a

                                          3
bullet. There were several more .45 caliber shell casings, as well as expended
bullets, in the women’s bathroom.
       An autopsy later revealed that both Manuel and Tudor had been shot in the
head twice from close range. Both victims likely were either crouched down or
kneeling when they were shot.
       Defendant arrived at the home of Mary Webster about 10:00 p.m. that
night. Webster testified that she had met defendant about a year earlier through a
personal ad she had placed in the newspaper. A few days after they met, they
went to The Office together for some drinks. They began dating regularly and
defendant moved in with Webster after a few weeks. They lived together from
July 1992 until March 1993, when defendant moved in with Baker.
       Defendant described himself as a bank robber. He bragged about it and
told stories about it “every night.” According to Webster, “he loved it.” He said
that he used a product called Nu-Skin to mask his fingerprints. He owned a .45
caliber automatic pistol that he had purchased with money he borrowed from
Webster.
       On the night of the murders, defendant arrived at Webster’s home driving
Jerri Baker’s car. He “had a big wad of money” and gave Webster $125 in small
bills to settle a bet they had made. When defendant entered the bathroom and took
off his shirt, Webster saw it “was full of blood.” He took off his cowboy boots,
which Webster had bought for him, and Webster saw there was blood on the boots
as well. She began trying to clean off the blood, but defendant said it would not
come off. Defendant washed his arms, which were “saturated with blood, just
layers and layers,” and asked Webster to “get rid of” his shirt and boots. At
defendant’s request, Webster retrieved defendant’s gun from the passenger seat of
Baker’s car. Defendant removed the bullets and gave the gun back to Webster;
she put the gun in her closet.

                                         4
       Defendant told Webster he had been in a card game in Del Paso Heights
and had shot two Black men who had tried to prevent him from collecting his
winnings. No double-victim assaults or homicides were reported in Del Paso
Heights around that time. Before he left, defendant kissed Webster and whispered
in her ear that he probably would get caught because he left fingerprints. After
defendant left, Webster threw defendant’s bloody shirt and boots in a dumpster by
some nearby apartments.
       Defendant returned home after 11:00 p.m. He told Baker he had killed two
Black men during a poker game in Del Paso Heights. Baker later checked the
pockets of the pants defendant was wearing and found about $40.
       Defendant did not go to work the next morning. He asked Baker to tell
people at work that his mother was ill and he had gone to Indiana to be with her.
He also told Baker she “should clean up the car especially around the driver’s seat,
door handles, foot pedals, steering wheel.” Baker testified that she did as
instructed, using “dry cleaning spotting chemicals, specifically ammonia,” to wipe
down everything she “could think of to wipe down.” Baker testified that “[b]lood
turns green in ammonia, so the rag had some green where I was wiping it down.”
She added: “There was a glop of what appeared to be flesh or I took it to be brain
matter or something along those lines. I wiped that off before I could even get in
the car.”
       Sheriff’s department criminalists later detected small amounts of human
blood on the gear shift knob and steering wheel of Baker’s car. The amounts were
too small for the blood type to be determined.
       When Webster woke up the next morning, she telephoned a Sacramento
Police Department detective she had met and asked him for advice. At his
direction, she retrieved the shirt and cowboy boots from the dumpster. She then
waved down a passing sheriff’s department patrol car and told the deputy what

                                         5
had happened. He escorted her to the sheriff’s department and introduced her to
Detectives Stan Reed and Darryl Edwards, who were investigating the murders at
The Office. The deputy gave the detectives the clothing. Human blood was
detected on the shirt and the cowboy boots. The blood type was the same as Val
Manuel’s, and also was consistent with blood that came from both victims. The
blood on the clothing could not have come from defendant. Webster gave
Detective Reed $100 that defendant had given her, consisting of three $10 bills,
ten $5 bills, and twenty $1 bills.
        Webster described to the detectives her encounter with defendant the
previous night. An audiotape of her statement was played for the jury. Webster
agreed to accompany the detectives to her house to retrieve defendant’s gun but
before leaving, Webster called her home to speak to her son and was surprised
when defendant answered the telephone. She motioned to the detectives that
defendant was on the telephone and they recorded the call. The tape recording of
the telephone conversation was played for the jury. Defendant asked her if she
had gotten “rid of the stuff” and she said she had. Defendant asked if she had put
it all in one place, and she assured him she had not.
        The detectives went to Webster’s home and arrested defendant. Detective
Reed retrieved defendant’s .45 caliber automatic pistol, which was in a box on a
shelf in a closet in the master bedroom. Human blood was later detected on the
gun. Ballistics tests revealed that the shell casings and bullets recovered from the
scene of the crimes had been fired from this gun.
        Jerri Baker testified that in the spring of 1993, defendant told her that he
wanted to commit robberies but feared going to jail if he did. He said he would
have to kill any witnesses if he did commit robberies so that he would not go to
jail.



                                           6
       Greg and Stacey Billingsley testified that defendant admitted he had been
in prison and described himself as a bank robber. Defendant owned a handgun,
which Greg had borrowed before going on a camping trip. Greg returned the gun
to defendant a couple of months before the crimes. The weekend before the
crimes, defendant spent the night at the Billingsleys’ and slept on the couch. The
next morning, Greg found the gun under the couch. Greg returned the gun to
defendant a few days before the crimes. The gun resembled the gun Detective
Reed retrieved from Webster’s home.
       Greg Billingsley also testified that the same year the crimes were
committed, defendant asked him if he “wanted to do a job with him” by helping
him rob a woman on her way to make a bank deposit. Greg declined, saying,
“[N]o, that’s not for me.”
       Another friend of defendant’s, Billy Joe Gentry, testified that about a year
before the crimes, defendant said he planned to buy a gun; defendant later showed
Gentry the gun he had obtained. A short time later, defendant asked him if he
would like to earn some money “being a driver in a hold-up.” Gentry declined.

           2. Defendant’s Case
       A defense criminalist testified that Nu-Skin was ineffective in hiding
fingerprints and defendant’s boots could not have made some bloody footprints
found on the floor of The Office. After examining the shirt that Webster said she
had gotten from defendant, the criminalist concluded that “just from the shooting,
you wouldn’t necessarily expect there to be any blood on the shirt of the person
doing the shooting. . . . [I]t would only be on that part of the shirt that’s exposed
facing the area of the blood. So it doesn’t really account for the blood on the back
of the shirt, for example, . . . . And it certainly doesn’t account for the large
transfer on the left sleeve. That’s a contact transfer, and it means that that sleeve



                                           7
of the shirt was in touching contact with the source of the blood.” He testified that
the blood on defendant’s boots also looked “like a transfer” and could have been
“a smear of blood.” Finally, the defense criminalist said that if the shooter was
wearing defendant’s shirt, he “certainly wouldn’t be surprised” to find blood stains
on the shooter’s pants as well. The criminalist did not believe the blood on the
clothing “resulted from the shooting itself” and said it was possible that someone
took the shirt and boots into the crime scene and deliberately put blood on them.
Finally, the criminalist testified that cleaning human blood with ammonia
produces a reddish color on a rag, not green.
       Mary Webster’s brother, Steven Langford, testified that he was living with
Webster in 1993. On the night of the murders, defendant arrived at Webster’s
house between 10:00 and 10:45 p.m. Langford let defendant in and, as defendant
passed him and entered Webster’s bedroom, Langford noticed that defendant “had
something plastered all over his shirt.” When defendant came back into the living
room 15 to 20 minutes later, he had changed his clothes. Defendant said that he
had been in a card game in Del Paso Heights and had “shot two colored people.”
       According to Langford, defendant asked Webster to retrieve his gun from
the car he had driven, and she did so. The gun was so warm that Langford did not
want to touch it. Langford acknowledged that he had told the district attorney and
the investigator that he had retrieved the gun from the car. Langford also said that
the substance that “was plastered” on defendant’s shirt did not look like blood.
Webster took the gun into her bedroom.
       Margaret Cari testified she was a friend of Jerri Baker’s and had worked
with her at McKenry’s Drapery Service. Cari recalled Baker telling her that on the
night of the murders, Baker was in bed when defendant arrived; he got into bed
and she rolled over and went to sleep.



                                          8
       Jean McKenry testified that defendant worked at her establishment as “a
presser” and served customers at the counter. McKenry could not recall if
defendant worked on Saturdays, but the employee on Saturday would pay him or
herself $40 from the cash register and put the day’s profits in a safe on the
premises.
       An employee of Wells Fargo Bank testified that over a two-year period,
Clyde Miller, an elderly widower who suffered from Alzheimer’s disease, made
approximately 100 withdrawals, always accompanied by Mary Webster. In 1991,
the bank employee became concerned and contacted the county conservator. In
June 1991, a financial conservatorship was imposed on Miller.
       In 1991, Webster presented to Wells Fargo Bank two insurance checks
payable to Clyde Miller. One check for $2,000 was cashed and the other, in the
amount of $6,000, was deposited into Webster’s account. The bank employee
who handled the transaction did not know that the Conservator’s Office had placed
stop payments on both checks.
       Joan Cooney, a Deputy Public Guardian for Sacramento County, testified
that on June 21, 1991, she received a telephone call from a woman who identified
herself as Mary Webster. The woman angrily demanded that Cooney remove the
stop payments “because the bank was trying to get the money back from her.”
Cooney refused, informing the woman that Miller was under conservatorship. The
woman cursed at Cooney and terminated the call.
       Dale Michels had lived with Webster. Clyde Miller had been Michels’s
grandfather’s best friend. Michels testified that Webster stole the wedding ring set
of Miller’s deceased wife.
       Jerri Baker’s sister, Loureen Gilmore, worked with Baker at McKenry’s
Drapery Service. Gilmore and her 19-year-old son, Brian Webber, had also lived



                                          9
with Baker in 1993. Gilmore did not recall ever seeing defendant with a handgun,
“although [she] heard talk of one.”
      Defendant called as a witness Detective Reed and asked him about his
pretrial interview of Tracy Grimes, who had testified to seeing defendant at The
Office shortly before the murders. Detective Reed testified that Grimes had told
him a White male in his fifties with graying hair combed back wearing jeans and
cowboy boots had been playing pool in the bar. Grimes had seen this person
playing pool there on previous occasions, including the night before the murders.
Grimes indicated that he would recognize this person if he saw a photograph and
Detective Reed indicated he would make arrangements in the near future to show
him some photographs, but never did so. Had he done so, he would have shown
Grimes a photo lineup of five or six photographs of different people, including
defendant.
      Tony Gane, an investigator for the defense, testified about a conversation
he had with Steven Langford. Langford said he had retrieved defendant’s gun
from the car defendant had been driving on the night of the murders. According to
Gane, Langford said: “I don’t recall seeing any blood on it. I almost touched it
but didn’t. I reached down to touch it, and I could feel the warmth of the metal
radiating from it. I assumed that it had been fired recently.” Langford gave the
gun to defendant, who took it into Mary Webster’s bedroom.
      Defendant called the prosecutor as a witness. The prosecutor testified that
he met briefly with Greg Billingsley during a break in the defense cross-
examination. Greg looked upset. The prosecutor asked what was wrong and Greg
replied that he could not understand why defendant was permitting his attorney to
try to make Greg “look like a fool” when Greg knew “so much more” about
defendant. The prosecutor asked what he meant, and Greg explained that
defendant had asked him “to do a robbery with him.” The prosecutor said, “just

                                        10
hold on” and took Greg into the courtroom, outside the presence of the jury, to
have him “testify so that everybody gets to hear this at the same time.”

            3. The Prosecution’s Rebuttal
       The prosecutor called members of Baker’s family to establish on rebuttal
that no one had bled inside Baker’s car. Baker performed a demonstration by
using a solution of ammonia, soap, and water on a rag to remove some of her
blood from a porcelain dish, which produced “an olive drab green” color.
       A sheriff’s department crime scene investigator testified in response to
defense expert testimony that a bloody shoe print could not have been made by
defendant’s boots. The investigator testified that the print was made by “the
people from the morgue as they removed the decedents from the bathroom.”
       The prosecutor introduced portions of defendant’s pretrial statement in
which defendant acknowledged having seen on a television news broadcast that a
homicide had occurred at The Office the night before. He admitted he had been at
The Office that night with a woman named Sue, having driven there in Jerri
Baker’s Ford Probe. He took Sue home about 6:00 or 7:00 p.m. and then returned
to The Office and shot pool by himself until the bartender said the bar was closing
at about 9:00 p.m. Defendant said that at that point, “there wasn’t nobody in there
but me and this other guy anyway” but insisted that the victims were alive when
he left the bar.
       When asked how he could explain the clothing the detectives had gotten
from Mary Webster, defendant insisted he had no idea what Webster was talking
about. Defendant said to the detectives: “I guess you’ll have to talk to Mary
about that.” He said he had “no idea” whether the blood on the clothing was going
“to match the people over there in The Office bar.” He admitted the clothes were
his and explained that he had gotten “blood on ’em from shaving.” Detective



                                         11
Edwards remarked that he did not “see any marks on [defendant] from shaving”
and defendant replied that he “healed fast.”

          B. Penalty Phase

              1. Prosecution’s Evidence
          The prosecution introduced evidence that defendant had previously been
convicted of first degree robbery and served a term in prison. In another case,
defendant was convicted of multiple counts of assault with a deadly weapon, oral
copulation, rape, robbery, and attempted rape and sentenced to more than 33 years
in prison. Defendant also had suffered convictions in Indiana for burglary and
escape.
          Relatives of the victims described the impact the murders had on the
victims’ families.
          Sally S. testified that in 1978 she was working as a salesperson in a retail
store when defendant entered, produced a handgun, ordered her to be silent, and
struck her on the head with the gun, knocking her to the ground. Defendant took
her and a fellow employee to another area in the store where he raped Sally S.
After warning the employees that he would come back and kill them if they
identified him, defendant took some money from the office and left.
          Bettie H. testified that in 1978 she was working as a salesperson in a shoe
store when defendant followed her into a back room, grabbed her by the hair, put a
gun to her head and threatened to “blow [her] head off.” At defendant’s direction,
she put about $35 from a cash drawer into a paper bag and gave it to defendant.
He forced her to orally copulate him and then he raped her. He bound her ankles
and wrists with tape and “stomped on [her] face” after she fell to the floor. Before
he left, he threatened to come back and kill her and her children if she called the
police.



                                            12
       Virginia P. owned a flower shop in 1978. Defendant entered holding a gun
and said, “this is a robbery.” Defendant bound her ankles and wrists with tape and
struck her in the face. He took her rings and watch and threatened to rape her but
left after threatening to come back and kill her if she screamed or called out.
       In 1974, Delores Ogburn was a waitress and cashier at an all-night
restaurant. One morning around 4:30 a.m., defendant came up behind her holding
a steak knife. She tried to escape, but he cut and punched her, knocking her to the
floor. He took money from the cash register and, as he left, threw an older woman
against a table, breaking her ribs.
       In 1978, Patricia J. worked in a “small ladies dress shop.” One morning,
defendant entered just after she opened the shop at 10:00 a.m., put a gun to her
head, and ordered her into a back room where he bound her ankles and wrists.
Defendant threatened to rape her or force her to orally copulate him and struck her
on both sides of her head. He took her billfold and some jewelry, including her
wedding rings, her watch, and some money from the cash register and left.
       Tennye Pettinato was sitting in the dress shop she owned in 1978 when
defendant came in, drew a handgun, and ordered her into the back room, where he
bound and gagged her. Defendant took the rings off her fingers and money from
the cash register. He left when the telephone rang.

           2. Defendant’s Evidence
       Dode Hall testified that as a teenager he had been incarcerated with
defendant in the Indiana State Reformatory. He described the horrible conditions,
including the threat of rape and assault. They remained friends after release and
Hall drove the getaway car for one of defendant’s robberies. Defendant liked to
brag about his exploits. Defendant came from a poor family and drank heavily.
Defendant had been married, but separated from his wife.



                                         13
       Jerry Stokes was physically unable to travel from Indiana but was deposed
telephonically. Portions of his deposition were read to the jury. He testified that
he and defendant met in an orphanage when they were young teenagers. He
described the horrific conditions, including beatings and torture by the staff and
sexual assault by older orphans. Defendant and Stokes frequently ran away but
each time were found and returned to the orphanage. Stokes met defendant’s
family and once saw defendant’s father sexually abuse defendant. Defendant
drank alcohol “as far back” as Stokes could remember. Defendant was “not the
same person” when he was drinking. He would “get mean.” Stokes later served
time in state prison with defendant and defendant was raped there.
       Dennis Barnes had been incarcerated at Folsom State Prison since 1982.
He testified that he met defendant there in 1984. Barnes said there were many
“race problems” at the prison that resulted in “a lot of stabbings and killings.” He
described defendant as “a nice guy” who followed the rules and got along well
with other inmates and the staff.
       William Mayfield shared a cell with defendant at Folsom Prison starting in
1986. Folsom Prison was “a very scary place.” Defendant helped him learn the
unwritten rules and “morals” he needed to understand in order to survive.
       Gretchen White testified as a clinical psychologist that she interviewed
defendant and examined various records, including interviews of defendant’s
friends and family members, documents from the orphanage, medical records, his
juvenile file, and prison records. In White’s expert opinion, defendant was
“unable to function outside of an institution” because he had been institutionalized
beginning at age 12 and came from “a multi-problem family” that “had biological
or genetic or physiological kinds of problems.” Defendant was the sixth of nine
children. Several of defendant’s siblings suffered from epilepsy and one was
developmentally disabled. Defendant’s father worked as a truck driver and often

                                         14
was gone. When he was home, he often was drunk and would fight violently with
defendant’s mother.
       Defendant’s parents divorced in 1957 and his mother worked two jobs to
support the family, leaving the children “completely unsupervised.” This led to “a
lot of fighting among the siblings.” When he was 12 years old, defendant was sent
to the Knox County Children’s Home because he was “incorrigible” and was
“stealing things” and “mouthing off to his mother.” White characterized the home
as “a fairly brutal cold place to be housed.” She described severe punishment,
mistreatment, and torture.
       Defendant left the Children’s Home at age 16. When he was 17 years old,
he was sent to Pendleton Reformatory, which actually was “a State Prison where
the younger inmates were sent.” It was “a very frightening and dangerous place.”
While defendant “functions very well within a structured setting,” he “never was
able . . . to develop any kind of internal controls. He moves when he’s on the
outside from impulse to impulse.” And because he had been abused, defendant
has “quite a lot of anger and resentment.” “When he’s on the outside, [defendant]
could basically be called an alcoholic,” and alcoholism runs in defendant’s family.
       Eldred Lewis had been a guard at Folsom State Prison for 20 years and had
supervised defendant. Lewis described defendant as a “good worker” who did not
cause problems. Amos Griffith was “a maintenance man” at Folsom Prison who
knew defendant and kept in touch with him after defendant was released. Griffith
said defendant was “very good” at his job at the prison, was polite to other
inmates, and did not get into trouble. Challough Randle supervised defendant at
his job in Folsom Prison. Defendant did “a good job” and received many
“exceptional” ratings for his job performance. He did not give the staff or his
fellow inmates “any problem.”



                                         15
       Following his retirement from the Department of Corrections and
Rehabilitation, James Park, who was trained as a clinical psychologist, consulted
as a prison expert. He described “what happens to a prisoner if he gets life
without the possibility of parole.” He described the different classifications of
prisons in California and explained in detail the conditions of confinement of a
prisoner serving a term of life without possibility of parole.
                                  III. DISCUSSION

       A. Pretrial Issues

           1. Compliance with Miranda v. Arizona
       After defendant was arrested, he was interrogated at the sheriff’s
department by Detectives Darryl Edwards and Stan Reed. Before trial, defendant
moved to suppress his pretrial statements on the grounds that his “Fifth and
Fourteenth Amendment rights against self-incrimination and to have an attorney
present during questioning were violated and that the ensuing statement was a
product of coercion and thus, involuntary.” He also sought to suppress the
testimony of Susan Burlingame, Stacey Billingsley, and Greg Billingsley as the
fruit of illegally obtained statements. In the alternative, defendant sought to
suppress both his pretrial statements and this witness testimony as fruit of a
warrantless arrest unsupported by probable cause. The trial court rejected both
arguments. On appeal, defendant does not pursue his claim that his warrantless
arrest was unlawful. He does, however, argue that the detectives violated Miranda
v. Arizona (1966) 384 U.S. 436 (Miranda) by continuing to question him after he
invoked his right to remain silent. He also argues that his statement was
involuntary. For both reasons, he argues, the statement, as well as any derivative
third-party witness testimony, should have been suppressed.
       The detectives’ interrogation of defendant began as follows:



                                          16
          “REED: Do you know what this is all about?
          “CASE: No (shakes head).
          “REED: Okay. . . . Ah, we’re investigating a homicide that occurred out
on Jackson Highway and Bradshaw Road. Occurred last night. You may have
seen it on the news.
          “CASE: Yeah.
          “REED: Okay. It’s a robbery/murder. Two people were killed out there.
In the process this morning of investigating this, we ran into a lady who had some
clothing in her possession that had blood on it. And, ah, in the process of asking
where it came from, ultimately she told us, reluctantly, but she told us. So that’s
why we came out to have a talk with you. Ah, we’d like to talk to you about it,
but because of the circumstances of the robbery and the murder out there and the
bloody clothing and all that, ah, I’m going to have to advise you of your rights
first.”
          Detective Reed then advised defendant of his Miranda rights and confirmed
that defendant understood them. The colloquy continued:
          “REED: Having those rights in mind, will you talk to me now?
          “CASE: No, not about a robbery/murder. Jesus Christ.
          “REED: Okay. Okay. As far as, um, any questions about where you’re
living and stuff, we’d like to get some of that information from you so we can get
you identified and everything. What’s your full name?” After defendant
answered approximately 15 questions about his identity, his residence, and where
he worked, Detective Reed asked the following:
          “REED: Care to tell us where you were at last night?
          “CASE: I was at the Office last night with my girlfriend.
          “REED: At the office at the Dry Cleaners?
          “CASE: No, no. Jackson and Kiefer Boulevard.

                                           17
       “REED: Oh, you were there with your girlfriend?
       “CASE: Yeah. Damn near all night until about 9:00 o’clock.”
       Detective Reed testified at the suppression hearing that he continued
interrogating defendant because he understood defendant to mean he did not wish
to talk about the robbery-murder but was “willing to talk about other things.”
Detective Reed explained that this was what he felt defendant “was implying, that
he was still willing to talk to me, just not about the murder or the robbery.”
Detective Reed accordingly asked defendant about other matters, such as where he
was living, and then asked whether defendant would say what he had done the
night before. Defendant answered the question with no hesitation.
       Detective Reed acknowledged that, in general, it was his habit to continue
to interrogate a suspect who invoked his Miranda rights to obtain statements that
might be admissible to impeach the suspect. (See Harris v. New York (1971) 401
U.S. 222, 225–226 [although statements elicited in violation of Miranda are
generally not admissible, statements that are otherwise voluntarily made may be
used to impeach the defendant’s trial testimony].)1 But Detective Reed

1       Lest there be any doubt, we emphasize that the general tactic Detective
Reed described is clearly improper: Officers may not deliberately continue to
question a suspect after the suspect has invoked the right to remain silent, no
matter how useful they might find the suspect’s answers. Justice Baxter’s
statement in his concurring opinion in People v. Neal (2003) 31 Cal. 4th 63, 90–91,
bears repeating: “California courts have time and again noted and decried
deliberate police use of tactics that violate Miranda standards. . . . It could not be
clearer that efforts to gather court evidence by such means are improper. [¶] Given
this history, it is unconscionable for police departments or supervisors to give
contrary instruction or encouragement to the officers under their jurisdiction. Law
enforcement agencies have the responsibility to educate and train officers carefully
to avoid improper tactics when conducting custodial interrogations. Officers must
be made aware that they have an absolute obligation to play by the rules when
questioning suspects in custody, and that their deliberate failure to do so will be
severely disciplined. There can be no suggestion—formal or informal, direct or
                                                          (Footnote continued on next page.)


                                         18
maintained that he had not employed that policy in this case because defendant
never invoked his Miranda rights. Detective Reed explained: “[Defendant] didn’t
invoke his right to an attorney. He didn’t invoke his right not to talk to me. He
just didn’t want to talk about a robbery/homicide which, in my experience, that’s
the case with all these people. That’s why they call it an interrogation. In my
opinion, we got past that without a problem. . . . He still talked freely and
voluntarily.” Detective Reed explained that if, following Miranda advisements, a
suspect “says to you, no, I’ve got nothing to say to you, then that’s the end of it.
But this was very specific, no, not about a homicide/robbery.”
        After a break in the interrogation, Detective Reed reentered the room and
said, “let me see if I’m understanding something. When I advised you of your
rights, you just didn’t want to talk about the murder and the robbery, but you
wanted to talk about your alibi and that sort of thing; is that right?” Defendant
answered, “I don’t know if I’ve got an alibi.” Detective Reed asked whether
defendant wanted to talk to him about other things but not about the robbery-
murder and defendant replied, “Well, that’s what it is, ain’t it?” After briefly
discussing other matters, defendant denied robbing or killing anyone. Detective
Reed testified at the hearing that he brought up the subject for the sake of the
record: “I knew I’d be sitting here on this [witness] stand at this hearing and I




(Footnote continued from previous page.)

indirect—that improper interrogation tactics are required, encouraged, approved,
condoned, or tolerated. Exactly the opposite impression must be conveyed to each
and every officer. Only in this way can the police perform the crucial
responsibilities they carry.” (Fn. omitted.)




                                           19
wanted it as clear as possible. . . . And I wanted to try to express as much as
possible so that the learned attorneys might understand what he meant.”
        The trial court concluded that the detectives did not violate Miranda by
continuing to question defendant after he responded to the detectives’ question
about whether he wanted to speak with them by saying: “No, not about a
robbery/murder.” The trial court reasoned that defendant did not terminate the
interrogation or invoke his right to silence, but indicated only that he was
unwilling to discuss certain subjects. The trial court also rejected defendant’s
argument that his pretrial statements were the product of police coercion: “[T]he
Court has reviewed the videotape, and the Court has observed the testimony. The
Court has in mind [the] setting of the interrogation, the style of the interrogator,
Mr. Case’s past, which was alluded to and Mr. Case’s conduct during the time that
he was in the interview room undergoing questioning. All of those things lead the
Court to believe that the statements were not the product of coercion.”
        On review of the trial court’s ruling, “we accept the trial court’s resolution
of disputed facts and inferences, and its evaluations of credibility, if supported by
substantial evidence. We independently determine from the undisputed facts and
the facts properly found by the trial court whether the challenged statement was
illegally obtained. [Citations.]” (People v. Cunningham (2001) 25 Cal. 4th 926,
992.)
        Defendant asserts that he was denied his right to remain silent under the
Fifth and Fourteenth Amendments to the United States Constitution because he
unambiguously invoked his right to remain silent when Detective Reed, having
advised defendant of his Miranda rights, asked defendant whether he would talk to
him, and defendant responded: “No, not about a robbery/murder, Jesus Christ.”
At that point, defendant argues, the police questioning should have stopped. The



                                          20
Attorney General disagrees that the detectives were required to stop questioning
entirely, arguing that defendant had merely refused to discuss certain subjects.
But shortly before oral argument, the Attorney General conceded that detectives
crossed the line when they asked defendant whether he was at The Office bar on
the night of the murders, and agreed that defendant’s subsequent statements—
which includes the bulk of the evidence admitted at trial—should have been
excluded. The only statement that properly came in, according to the Attorney
General, was defendant’s answer to the immediately preceding question, which
asked defendant whether he “cared to” tell detectives where he was on the night of
the murders. We accept the Attorney General’s concession, but we conclude that
this preliminary question, too, crossed the line, and that all of defendant’s
statements therefore should have been excluded at trial.
       Under Miranda, police officers must warn a suspect before questioning that
he or she has the right to remain silent and the right to the presence of an attorney.
(People v. Williams (2010) 49 Cal. 4th 405, 425.) “Once warnings have been
given, the subsequent procedure is clear. If the individual indicates . . . that he
wishes to remain silent, the interrogation must cease.” (Miranda, supra, 384 U.S.
at pp. 473–474, fn. omitted.) To end the interrogation, the suspect must invoke the
right to silence unambiguously. (Berghuis v. Thompkins (2010) 560 U.S. 370,
381–382.) “If an accused makes a statement . . . ‘that is ambiguous or equivocal’
or makes no statement, the police are not required to end the interrogation,
[citation], or ask questions to clarify whether the accused wants to invoke his or
her Miranda rights [citation].” (Id. at p. 381.) But if the defendant “articulate[s]
his desire . . . sufficiently clearly that a reasonable police officer in the
circumstances would understand” it as a request to terminate the interrogation, the
request must be honored. (Davis v. United States (1994) 512 U.S. 452, 459.)



                                            21
       In this case, defendant was asked whether he would talk to the detectives
and answered no. This seems clear enough. But Detective Reed found the answer
to be ambiguous because defendant added, “not about a robbery/murder, Jesus
Christ.” Detective Reed believed that defendant had not invoked his right to
remain silent because defendant “didn’t invoke his right not to talk to me. He just
didn’t want to talk about a robbery/homicide.”
       Of course, the detectives had just told defendant that he was there,
handcuffed to a table, because they were investigating a robbery-murder. The
robbery-murder was the only subject under discussion. The Attorney General
nevertheless argues that the detectives reasonably understood defendant’s
statement as only a partial invocation of the right to remain silent—an indication
that defendant was unwilling to discuss the “details of the crimes,” but not
unwilling to talk to the detectives about the robbery-murder at all. The Attorney
General, like the trial court, relies on decisions of this court that have found partial
or selective invocation of the right to silence under certain circumstances. (People
v. Silva (1988) 45 Cal. 3d 604, 629–630; People v. Ashmus (1991) 54 Cal. 3d 932,
969–970; and People v. Clark (1992) 3 Cal. 4th 41, 120–122.) These cases are,
however, distinguishable: In each of these cases, a suspect who had waived his
Miranda rights later declined to talk about a particular topic. In each case, the
court held that the suspect’s efforts to cut off a particular line of questioning did
not require officers to stop their questioning altogether. Here, by contrast,
defendant never expressly waived his Miranda rights; there was no
“ ‘interrogation already in progress.’ ” (Silva, supra, 45 Cal.3d at p. 630; id. at
p. 629.) Instead, before the interrogation got underway, defendant invoked his
right not to talk to detectives about the only crimes they were investigating.
       Ultimately, however, we need not decide whether it was reasonable under
the circumstances for the detectives to interpret defendant’s response as a refusal

                                          22
to discuss only certain subjects, because the detectives’ questioning ventured into
what all parties now agree was forbidden territory in any event. As noted, the
Attorney General now concedes that the detectives violated defendant’s invocation
of his Miranda rights by asking defendant whether he was at The Office bar on the
night of the murders. The only remaining question is whether, as the Attorney
General argues, the detectives were on solid ground when they first asked
defendant whether he “cared to” tell them where he was on the night of the
murders.
       We agree with the Attorney General that, objectively speaking, when
detectives asked defendant whether he was at the scene of the murders on the night
they occurred, the detectives were effectively asking defendant to talk about the
robbery-murder—the very subject defendant told them he was not willing to speak
about. But contrary to the Attorney General’s argument, we see no meaningful
distinction between the first question (whether defendant “cared to” tell detectives
where he was on the night of the crimes) and the follow-up question, which simply
asked defendant to confirm his previous answer that he was at The Office (“Oh,
you were there with your girlfriend?”). Both questions were equally likely to elicit
responses that transgressed any limitations on the scope of defendant’s invocation
of his Miranda rights.2

2       In his brief, the Attorney General asserted that when detectives began to ask
defendant about his whereabouts on the night of the crime, defendant “was eager
to discuss his alibi and clear his name.” The argument that defendant had not, in
fact, invoked his right not to talk about his whereabouts on the night of the
robbery-murder might have force if defendant had volunteered an alibi even as he
declined to talk to detectives. (Cf. Bradley v. Meachum (2d Cir. 1990) 918 F.2d
338, 343 [“Bradley cannot be said to have invoked his fifth amendment right
regarding his willingness to discuss his involvement in the crime because, in the
same breath, he denied any involvement.”]; Terrovona v. Kincheloe (9th Cir.
1990) 912 F.2d 1176, 1180 [“Terrovona gave the detectives no indication that he
                                                         (Footnote continued on next page.)


                                         23
        Because defendant’s pretrial statements were obtained in violation of
Miranda, it was error to admit them. But the error does not require reversal of the
judgment. “The erroneous admission of a defendant’s statements obtained in
violation of the Fifth Amendment is reviewed for prejudice under the beyond a
reasonable doubt standard of Chapman v. California (1967) 386 U.S. 18 . . . .
That test requires the People . . . ‘to prove beyond a reasonable doubt that the error
complained of did not contribute to the verdict obtained.’ ” (People v. Elizalde
(2015) 61 Cal. 4th 523, 542.) That test is met here.
        The prosecution did not offer defendant’s pretrial statement in evidence
during its case-in-chief. Rather, on rebuttal, the prosecutor introduced portions of
defendant’s pretrial statement in response to “the credibility attack” on several of
the prosecution witnesses. Detective Reed read portions of a transcript of the
postarrest interrogation of defendant in which he acknowledged having seen on
the television news that a homicide had occurred at The Office the night before.
Defendant admitted he had been at The Office that night with a woman named
Sue. He took Sue home about 6:00 or 7:00 p.m. and then returned to The Office
and shot pool by himself until the bartender said the bar was closing at about 9:00




(Footnote continued from previous page.)

wished to remain silent. Rather, he offered an alibi to explain his whereabouts on
the evening in question, indicating a willingness to talk.”].) But this is not what
happened. Immediately after defendant invoked his right not to talk about the
robbery-murder, Detective Reed posed a series of questions seeking basic
biographical data before turning to the question of defendant’s whereabouts on the
night of the crimes. Defendant responded that he was at The Office with his
girlfriend. The record contains no indication that defendant simply volunteered
the information, despite his earlier invocation of the right not to talk to the
detectives about the robbery-murder.



                                           24
p.m. Defendant said at that point, “there wasn’t nobody in there but me and this
other guy anyway.”
       Defendant said he had driven to the bar in Baker’s Ford Probe. When
asked how he could explain the bloody clothing the detectives had gotten from
Mary Webster, defendant said, “I guess you’ll have to talk to Mary about that.”
He said he had no idea what Webster was talking about. Detective Reed asked
whether the blood on the clothing was going “to match the people over there in
The Office bar,” and defendant said he had “no idea.” Defendant admitted the
clothes were his and explained that he had gotten “blood on ’em from shaving,”
adding “the people were alive when I left the bar.” Detective Edwards remarked
that he did not “see any marks on [defendant] from shaving” and defendant replied
that he “healed fast.”
       On appeal, defendant claims he was prejudiced by his statements admitting
he had been at The Office the night of the murders, his admission that the bloody
shirt and boots were his, and his statement that he had gotten blood on those
clothes from shaving. But these statements were largely cumulative of other
evidence. It was clearly established that defendant was at The Office before the
murders; Susan Burlingame testified she accompanied him there and Tracy
Grimes testified that he saw defendant there later that evening. There also was
little doubt that defendant owned the bloody shirt and boots; Mary Webster
testified she had purchased the boots for him and Jerri Baker said she had bought
defendant the shirt. Although defendant attempted to undermine the credibility of
these witnesses, prompting the prosecution to introduce defendant’s statements in
rebuttal, none of the efforts were to great effect. (See discussion at pp. 59-61,
post.) And while a jury certainly might have regarded defendant’s statement that
he had gotten blood on his clothing while shaving as absurd, which would have
affected his credibility, defendant’s credibility was not at issue as he did not

                                          25
testify. To the extent that this statement was probative of defendant’s guilt, it was
harmless beyond a reasonable doubt in light of the overwhelming evidence on the
point. Given the slight probative value of defendant’s improperly obtained
statements, it is clear beyond a reasonable doubt that the erroneous admission of
his pretrial statements did not contribute to the guilty verdicts.
       Defendant next argues that the trial testimony of Susan Burlingame, Stacey
Billingsley, and Greg Billingsley should have been excluded because Detective
Edwards first learned of their identities when questioning him. Defendant argues
that the trial testimony of these witnesses “was derivative of police coercion and
of an interrogation technique deliberately designed to thwart Miranda’s
protections” and therefore should be suppressed.
       As a general rule, courts have held that a Miranda violation, unlike a
Fourth Amendment violation, does not require “full application” of the “ ‘fruit of
the poisonous tree’ doctrine developed for Fourth Amendment violations.”
(People v. Storm (2002) 28 Cal. 4th 1007, 1028.) This court has explained: “[T]he
exclusionary rule serves different purposes under the Fourth and Fifth
Amendments. Exclusion of statements or evidence obtained as the fruits of an
unreasonable search or seizure prohibited by the Fourth Amendment is necessary
to deter direct violations of that constitutional guarantee.” (Id. at p. 1029.) “On
the other hand, the Fifth Amendment, at bottom, protects against compelled
testimonial self-incrimination. Miranda and its progeny are designed to allow full
understanding and exercise of this constitutional right in the inherently custodial
atmosphere of police custody. However, ‘[t]he failure of police to administer
Miranda warnings does not mean that the statements received have actually been
coerced, but only that courts will presume the privilege against compulsory self-
incrimination has not been intelligently exercised. [Citations.]’ [Citation.] Thus,
such statements must be excluded even if they were ‘otherwise voluntary within

                                          26
the meaning of the Fifth Amendment.’ [Citation.] [¶] But it does not follow that
the fruits of such an ‘otherwise voluntary’ statement are invariably tainted and
inadmissible. . . . ‘[N]either the general goal of deterring improper police conduct
nor the Fifth Amendment goal of assuring trustworthy evidence’ would be served
by suppressing the testimony of a witness whose identity was discovered as the
result of a suspect’s statement in custody which, though elicited without Miranda
warnings, was otherwise uncoerced.” (Ibid.; cf. Michigan v. Tucker (1974) 417
U.S. 433, 445–446 [declining to suppress testimony of witness whose identity was
discovered through a suspect’s statement given before the decision in Miranda,
and thus without the benefit of Miranda warnings].)
       Defendant argues that his statements were, in fact, coerced. Specifically, he
argues that the detectives coerced him by continuing to question him after he
clearly stated that he did not want to talk about the robbery-murder, which
signaled to him that “they would not take ‘no’ for an answer.” The problem, he
argues, was compounded when the detectives told him that he could be subject to
the death penalty for the crime.
       Here, we agree with the trial court that defendant’s statements were not the
product of police coercion. As defendant acknowledges, our cases have held that
a statement may be uncoerced even though the statement was elicited in violation
of a defendant’s invocation of Miranda rights. (See People v. Bradford (1997) 14
Cal. 4th 1005, 1039 [“[J]ust as a failure to give Miranda warnings does not in and
of itself constitute coercion [citation], neither does continued interrogation after a
defendant has invoked his right to counsel . . . inherently constitute coercion.”];
People v. Peevy (1998) 17 Cal. 4th 1184 (Peevy) [statement was voluntary and
therefore admissible for purposes of impeaching the defendant even though it was
taken in purposeful disregard of the defendant’s invocation of Miranda rights].)
Of course, as defendant says, in some cases deliberately continuing to question a

                                          27
suspect after he has invoked his Miranda rights may undermine a defendant’s free
will by signaling that “no” is not an acceptable answer. (See, e.g., People v. Neal,
supra, 31 Cal.4th at p. 82 [“[I]n the course of the first interview, Detective Martin
intentionally continued interrogation in deliberate violation of Miranda in spite of
defendant’s repeated invocation of both his right to remain silent and right to
counsel. Martin’s message to defendant could not have been clearer: Martin
would not honor defendant’s right to silence or his right to counsel until defendant
gave him a confession.”]; see ibid. [“From the fact of defendant’s resistance, and
Martin’s overcoming of his resistance, we may infer that defendant received the
message that Martin would not honor defendant’s right to silence or right to
counsel until defendant confessed.”].) But here, the conduct of the interrogation
did not communicate to defendant that detectives would not take “no” for an
answer. Instead, on hearing defendant’s refusal to talk about the robbery-murder,
Detective Reed moved to basic biographical questions, and later sought to confirm
that defendant wished to discuss “other matters,” just not the robbery-murder—
thereby signaling to defendant that Detective Reed intended to honor defendant’s
request, and was not deliberately disregarding it. Detective Reed’s interpretation
of defendant’s request was, as we have seen, objectively unreasonable, but we
cannot say it was calculated to break defendant’s free will.
       Nor do we agree with defendant that the detectives employed improper
psychological coercion tactics. “In evaluating a claim of psychological coercion,
the ‘question posed . . . is whether the influences brought to bear upon the accused
were “such as to overbear petitioner’s will to resist and bring about confessions
not freely self-determined.” ’ [Citations.]” (People v. Kelly (1990) 51 Cal. 3d 931,
952.) In Kelly, the court held that asking the suspect whether he was aware that he
had “violated your Christian upbringing” and asking how his mother was going to
feel were not unduly coercive. (Ibid.) We explained: “[N]one of the police

                                         28
comments here appear to have been calculated to exploit a particular
psychological vulnerability of defendant; no acute religious anxiety or sense of
guilt was apparent from prior questioning, and defendant was not particularly
moved by appeals to family, either the victim’s or his own. Indeed, at the
conclusion of the officers’ remarks, defendant adamantly denied any involvement
in the crimes.” (Id. at p. 953.)
       In this case, the detectives told defendant he could be subject to the death
penalty, that he had little chance of escaping conviction, that he would “be a whole
hell of a lot better off if [he] just said . . . ‘Got me,’ ” and that providing an
explanation could benefit defendant “in the long run.” None of these comments
appears calculated to exploit any particular psychological vulnerability.
“Reference to the death penalty does not necessarily render a statement
involuntary,” and this is not a case in which “ ‘officers threaten a vulnerable or
frightened suspect with the death penalty, promise leniency in exchange for the
suspect’s cooperation, and extract incriminating information as a direct result of
such express or implied threats and promises.’ ” (People v. Williams, supra, 49
Cal.4th at p. 443.) Moreover, “there is nothing improper in pointing out that a jury
probably will be more favorably impressed by a confession and a show of remorse
than by demonstrably false denials. . . . Absent improper threats or promises, law
enforcement officers are permitted to urge that it would be better to tell the truth.
[Citations.]” (Id. at p. 444.) And significantly, throughout the interrogation
defendant steadfastly maintained that he was innocent, which tends to undercut the
notion that his free will was overborne by the detective’s remarks. (Cf. ibid.
[considering it significant that defendant “continued to deny responsibility in the
face of the officers’ assertions”].) Defendant’s statements were taken in violation
of the protections required by Miranda, but they were not coerced.



                                            29
       Finally, defendant maintains that even if his statements were voluntarily
made, the trial testimony of the three witnesses should have been excluded as a
sanction for the detective’s deliberate refusal to honor his invocation of the right to
remain silent. Defendant acknowledges that neither this court nor the United
States Supreme Court has previously ordered such a remedy. In Peevy, this court
concluded that the balance of interests did not warrant the exclusion of a statement
that had been deliberately elicited in violation of Miranda for purposes of
impeaching the defendant’s trial testimony. (Peevy, supra, 17 Cal.4th at
pp. 1193–1194; cf. Harris v. New York, supra, 401 U.S. at p. 224.) Defendant
argues, however, that the balance of interests here is different, because there is no
danger that excluding the witnesses’ statements will turn the prophylactic Miranda
rule into a shield for a defendant’s perjury.
       There is, however, an even more fundamental difference between Peevy
and this case: there has been no finding that the detectives in this case deliberately
violated Miranda. Detective Reed did acknowledge that, in general, it was his
habit to continue interrogating a suspect who invoked Miranda to obtain
statements that might be admissible to impeach the suspect. (That tactic, as we
have explained, is clearly improper. (See ante, fn. 1.)) But Detective Reed
maintained that he did not follow that policy in this particular case; he instead
continued questioning defendant because defendant had not invoked his Miranda
rights and simply “didn’t want to talk about a robbery/homicide . . . .” The trial
court accepted the detective’s explanation, ruling that defendant did not terminate
the interrogation or invoke his right to silence, but indicated only that he was
unwilling to discuss certain subjects. As noted, we disagree with the trial court’s
legal conclusion that the detectives properly respected defendant’s right to remain
silent, but we accept the trial court’s implicit finding that Detective Reed did not
act in deliberate disregard of defendant’s Miranda rights. We accordingly decline

                                          30
defendant’s invitation to exclude the trial testimony of the three third-party
witnesses as a sanction for police misconduct.

           2. Restricting Defense Voir Dire
       Defendant asserts that the trial court violated his rights to trial by an
impartial jury under the California and federal Constitutions by preventing defense
counsel from asking prospective jurors whether they would consider specific
mitigating factors in determining the appropriate penalty.
       Before trial, each prospective juror completed a lengthy questionnaire to
permit counsel to evaluate his or her views on the death penalty. The
questionnaire asked the jurors, among other things, to express their “general
feelings regarding the death penalty,” to explain in what types of cases the death
penalty should be imposed, and to state whether their feelings were “so strong”
that they would “always” or “never” vote to impose the death penalty. To follow
up on this line of questioning, defense counsel during voir dire asked a prospective
juror to describe “in very general terms” how she felt about the death penalty. The
prospective juror answered: “I believe in the death penalty for some cases. And
I’m not sure how much of a deterrent it is.” Defense counsel then explained that,
if there was a penalty phase, “the District Attorney would put on testimony to
prove to you factors in aggravation.” When counsel began to list examples, the
prosecutor objected on the ground that doing so would improperly ask the
prospective juror “to prejudge specific types of evidence.” The court sustained the
objection. Defense counsel asked, without objection, whether the juror would “be
willing to listen to the factors in aggravation and the factors in mitigation on both
sides” and the prospective juror replied: “Yeah, I think I could do that.” But
when defense counsel asked, “[w]ould you be able to consider such factors in
mitigation such as: A person’s background, the defendant’s background. Do you



                                          31
think you could meaningfully consider—,” the prosecutor again objected that the
prospective juror was being asked to prejudge evidence.
       Outside the presence of the jurors, defense counsel argued that “the jurors
have to be able to say that they could meaningfully consider the evidence that’s
presented.” The court ruled that defense counsel “can ask them if their minds are
absolutely closed to mitigating evidence” and can explain that an extenuating
circumstance is “something that’s not a legal excuse for the crime but it’s . . .
[s]ome aspect of [the defendant’s] character or some aspect of his life which may
be grounds for something less than the death sentence.” Terming it “a close
question of semantics,” the trial court ruled that defense counsel could not ask
whether a prospective juror could give mitigating evidence “meaningful
consideration” because that would be “asking them to give . . . greater weight to
that type of evidence without hearing what it was.” The court ruled that
prospective jurors could be asked if they would “carefully consider” such
evidence, adding: “then they are free to assign whatever weight they think it is
entitled to.” Nor was defense counsel permitted to ask questions such as whether
the prospective juror would “be able to carefully consider such things as a person
growing up in poverty,” because that “asks them to prejudge the fact.”
       On appeal, defendant challenges the court’s ruling. He argues that the
inability to ask whether a prospective juror could carefully consider particular
mitigating factors, such as defendant’s impoverished childhood, “severely limited
defense counsel’s ability to ferret out prospective jurors whose ability to follow
the law on mitigation was substantially impaired.”
       For his argument, defendant relies on People v. Cash (2002) 28 Cal. 4th
703, 720–721 (Cash), which held that “either party is entitled to ask prospective
jurors questions that are specific enough to determine if those jurors harbor bias,
as to some fact or circumstance shown by the trial evidence, that would cause

                                          32
them not to follow an instruction directing them to determine a penalty after
considering aggravating and mitigating evidence.” In Cash, defense counsel was
precluded from asking a prospective juror “whether there were ‘any particular
crimes’ or ‘any facts’ that would cause that juror ‘automatically to vote for the
death penalty.’ ” (Id. at p. 719.) Defense counsel explained he was attempting “to
determine whether prospective jurors could return a verdict of life without parole
for a defendant who had killed more than one person, without revealing that
defendant had killed his grandparents.” (Ibid.) We held the trial court erred “by
preventing all voir dire on the issue of prior murders.” (Ibid.)
       Defendant also relies on People v. Noguera (1992) 4 Cal. 4th 599, which
held that a trial court did not abuse its discretion in permitting the prosecutor to
ask prospective jurors whether the fact that the defendant was 18 or 19 years old at
the time of the killing and had killed only one person would “ ‘automatically cause
you to vote for the lesser punishment of life imprisonment without possibility of
parole?’ ” (Id. at p. 645.) We held the questions were proper because they asked
only whether the prospective juror “would consider the death penalty” under such
circumstances. (Id. at p. 647.) “If a juror would not even consider the death
penalty in such a case, he or she properly would be subject to challenge for cause.”
(Id. at p. 646.)
       Here, by contrast, defense counsel was not prevented from asking whether
any aspect of the case would cause a prospective juror automatically to vote for
the death penalty. Rather, defense counsel was permitted to ask prospective jurors
whether they could carefully consider mitigating evidence, which was defined for
the jurors as an extenuating circumstance “that’s not a legal excuse for the crime
but it’s . . . [s]ome aspect of [the defendant’s] character or some aspect of his life
which may be grounds for something less than the death sentence.” The narrow
question here is whether the trial court erred in not permitting defense counsel to

                                          33
give specific examples of such extenuating circumstances, such as growing up in
poverty. As we explained in Cash, “death-qualification voir dire must avoid two
extremes. On the one hand, it must not be so abstract that it fails to identify those
jurors whose death penalty views would prevent or substantially impair the
performance of their duties as jurors in the case being tried. On the other hand, it
must not be so specific that it requires the prospective jurors to prejudge the
penalty issue based on a summary of the mitigating and aggravating evidence
likely to be presented. [Citation.] In deciding where to strike the balance in a
particular case, trial courts have considerable discretion. [Citations.]” (Cash,
supra, 28 Cal.4th at pp. 721–722; see also People v. Winbush (2017) 2 Cal.5th
402, 431 [Trial court did not err in preventing defense counsel from telling a
prospective juror “about aggravating evidence that would likely be introduced at
the penalty phase.”]; People v. Leon (2015) 61 Cal. 4th 569, 586 [Trial court did
not err in excluding from the juror questionnaire “defendant’s proposed question
about an ‘abuse excuse.’ ”].) The trial court here did not abuse its considerable
discretion in striking the balance where it did.

       B. Guilt Phase Issues

           1. Evidence of Defendant’s Prior Bad Acts
       Citing article I, sections 7, 15, and 17 of the California Constitution and the
Fourteenth Amendment of the United States Constitution, defendant argues that
the trial court abused its discretion in admitting evidence of several instances of
uncharged misconduct committed by defendant. Defendant does not dispute that
this evidence was relevant, but asserts the trial court abused its discretion under
Evidence Code section 352 (section 352), which provides that “[t]he court in its
discretion may exclude evidence if its probative value is substantially outweighed




                                          34
by the probability that its admission will . . . create substantial danger of undue
prejudice . . . .”

                 a. Altercations with Nivens and Hobson
        Defendant contends the trial court erred in admitting evidence that some
months prior to the robbery-murders, defendant had gotten into two physical
altercations at Mary Webster’s house: one with Greg Nivens, Mary Webster’s
son, and the other with Randy Hobson, Mary Webster’s then-roommate.
        During her testimony, Webster alluded briefly to both of these altercations.
Webster acknowledged that law enforcement officers were called after defendant
hit her son, but she testified that she “was on Case’s side” and agreed with the
prosecutor that she told the officers “something in favor of Mr. Case” and, as a
result, “Mr. Case did not get in trouble.” She also agreed with the prosecutor that
defendant and Hobson had an altercation, that law enforcement officers were
called, and that she took defendant’s side and told “the officers some information
that was to his benefit and actually wasn’t true.”
        Nivens testified at trial about the details of the first altercation, which
occurred while defendant was living with Webster. Nivens had some friends over
and was “partying too hard.” Webster told him to turn down the music, but he did
not. Webster left and returned with defendant. Nivens was sitting on the grass
outside of Webster’s home when defendant walked up and punched him in the
mouth. Nivens called the police, but no action was taken. The trial court
admonished the jury that the evidence was admitted for a limited purpose: “It is
not admitted to prove the defendant, Mr. Case’s, disposition or his tendency to
behave in a certain manner, but to establish the evidence as to the character of
Mary Webster or her feelings toward Mr. Case. You can consider it for that
purpose and for that purpose only.”



                                            35
       Randy Hobson testified about the second altercation, which occurred when
Hobson was Webster’s roommate. One morning when defendant was at the
house, Hobson asked Webster to pay him some money she owed him. Defendant
began to speak, but Hobson told him it was none of defendant’s business. Without
warning, defendant struck Hobson on the leg with a fireplace poker. Hobson tried
to take the poker from defendant’s hands and they wrestled. Webster called the
police and a uniformed officer soon appeared. Much to Hobson’s surprise,
Webster sided with defendant, prompting Hobson to tell the officer, “that’s not
true. He struck me. He assaulted me.” Hobson moved out of Webster’s house
that night. The trial court again instructed the jury that the testimony was admitted
only for a limited purpose: “For example, it may be considered by you on the
issue of the credibility of Mary Webster. It may be considered by you in assessing
the nature of the relationship between Mary Webster and Mr. Case. It should not
be considered by you, for example, to say that if Mr. Case committed this act of
violence, he, therefore, would commit other acts of violence, to wit, the offenses
for which he is charged and, therefore, he’s more likely to be guilty of those
offenses or not because of testimony of this act or fight involving a fireplace
poker. . . . You should not use this evidence to show that Mr. Case is likely to
commit an act of violence but for the purpose for which it is relevant, that is, the
credibility of Mary Webster and the nature of the relationship between Mr. Case
and Mary Webster.”
       In ruling evidence of these altercations admissible, the trial court reasoned
that the evidence showed that Webster feared defendant but also still loved him
and did not want to believe he committed the charged crimes. The fact that
Webster saw defendant engage in two altercations gave her reason to fear
defendant, which was relevant in assessing the credibility of her testimony.



                                          36
        At the close of the guilt phase, the trial court again admonished the jury that
the evidence had been “admitted to show the nature of the relationship between
Charles Case and Mary Webster and to show Mary Webster’s state of mind at the
time she made those statements.”
        Defendant argues that the evidence of these altercations was unnecessary to
show Webster’s state of mind or the nature of her relationship with defendant, to
the extent those matters were relevant, because both matters had been established
by other evidence. Both matters were, however, quite relevant. Mary Webster’s
credibility was crucial to the prosecution’s case. A main focus of the defense was
that Webster was a jilted lover who committed the murders herself and framed
defendant. The prosecution was justifiably concerned that the jury would wonder
why Webster initially failed to notify the police and agreed to dispose of
defendant’s bloody clothing and hide his gun in her closet, but later reconsidered
and gave the clothing to the detectives and told them what had happened. And the
evidence of the violent altercations tended to support the prosecution’s proffered
explanation: Evidence that Webster had seen defendant commit violent acts
bolstered the conclusion that Webster had reason to fear defendant. (People v.
Valencia (2008) 43 Cal. 4th 268, 302 [“Evidence of fear is relevant to the witness’s
credibility.”].) The evidence also shows that Webster was previously willing to lie
to law enforcement authorities to protect defendant. Defendant contends that he
did not dispute either Webster’s fear or her adoration of him. But even so, the
prosecution is generally entitled to put on relevant evidence, even as to matters
that are undisputed. (See People v. Cowan (2010) 50 Cal. 4th 401, 476
[“[D]efendant’s not guilty plea put in issue all of the elements of the charged
offenses, including the elements he conceded. [Citations.] Thus, the prosecution
was ‘still entitled to prove its case . . . .’ ”].)



                                              37
       Defendant also asserts “the altercations were not probative of Webster’s
state of mind, as there was no evidence as to the effect that those incidents had on
her thinking.” It is true that the prosecution did not ask Webster what effect these
particular incidents had on her, but, as defendant acknowledges, the evidence that
Webster feared defendant was “plentiful.” The jury could reasonably infer that
her fear stemmed, at least in part, from her personal knowledge of defendant’s
capacity for violence.
       Defendant claims this evidence was “highly inflammatory,” but evidence
that defendant punched Nivens in the mouth and struck Hobson on the leg with a
poker pales in comparison to the circumstances of the charged crimes: the
execution-style slaying of two victims during a robbery. As a general rule, when
uncharged acts do not result in criminal convictions, we have recognized a
heightened danger of “ ‘confusing the issues.’ ” (People v. Ewoldt (1994) 7
Cal. 4th 380, 405 (Ewoldt).) But there is little chance that any juror would be
moved to convict defendant for a robbery and murders he did not commit in order
to punish him for his relatively minor acts of violence against Nivens and Hobson.
In Ewoldt, we considered it unlikely “that the jury’s passions were inflamed by the
evidence of defendant’s uncharged offenses” because “[t]he testimony describing
defendant’s uncharged acts . . . was . . . no more inflammatory than the testimony
concerning the charged offenses.” (Ibid.) In this case, the evidence of defendant’s
uncharged acts of violence was far less inflammatory than the evidence of the
charged offenses.
       Despite the court’s repeated instructions limiting the purposes for which the
jury could consider the evidence, defendant expresses concern that the jury
nonetheless considered the evidence “as an indication of criminal propensity or
disposition.” The trial court took special pains to insure that the jury understood



                                         38
its task and we presume that jurors follow the court’s instructions. (People v.
Covarrubias (2016) 1 Cal.5th 838, 887.)

                 b. Defendant’s Statements Admitting Criminal Conduct
       Defendant next argues the trial court erred in admitting evidence that
defendant described himself as a bank robber, had spent time in prison, and had
committed criminal activities in various forms of disguise and while using a
product called Nu-Skin to mask his fingerprints. Before trial, defendant moved to
exclude several of Webster’s statements, including her statement that defendant
told her he was an ex-convict. The trial court admitted evidence that defendant
told Webster and Baker that he was an ex-convict, with “the limiting instruction
that these statements made by the defendant are not offered for the truth of the
matter asserted but . . . simply to show their effect on the hearer and to explain her
subsequent conduct.” (See Evid. Code, § 1220 [“Evidence of a statement is not
made inadmissible by the hearsay rule when offered against the declarant in an
action to which he is a party . . . .”].)
       Webster testified that defendant bragged about being a bank robber and told
stories about the robberies he had committed.3 He said he loved committing
robberies and used a product called Nu-Skin to mask his fingerprints. During the
time they were living together, defendant purchased a .45 caliber automatic pistol
with money he borrowed from Webster. The trial court instructed the jury that


3       Before Webster took the stand, Stacey and Greg Billingsley had testified
that they worked with defendant at McKenry’s Drapery Service, and Greg became
friends with defendant. They stated, without objection, that defendant often said
that he was a bank robber and that he had gone to prison. As noted above,
defendant claimed the testimony of these witnesses should have been excluded as
the fruit of the violation of his Miranda rights, but he does not otherwise challenge
the admission of this evidence.



                                            39
this evidence was “admitted for a limited purpose.” It was “not offered for the
truth of the matter asserted, and that is that Mr. Case was, in fact, a bank robber,
but to explain that that is what he said and [its effect] on the person who heard it,
Miss Webster. . . . The same with ex-convict; not whether he was, in fact, an ex-
convict, but that that is what he said to Ms. Webster and what [effect] it had on her
and how it may explain her subsequent conduct.” The trial court repeated this
admonition as part of its jury instructions at the close of the guilt phase, telling the
jury: “The following evidence was admitted to show the nature of the relationship
between Charles Case and Mary Webster and to show Mary Webster’s state of
mind at the time she made those statements. Mary Webster’s testimony about:
One, the defendant’s statements to her that he was a bank robber. . . .”4
       Defendant argues this evidence “was of scant probative value.” The trial
court concluded otherwise: “The fact that Mary Webster believed Charles Case
when he told her that he had committed numerous other offenses . . . certainly
does explain what she was doing and her motivation for doing it. . . . [S]ome of
her acts are going to be somewhat difficult to swallow if you don’t have this
background.” The trial court found that evidence that defendant had used Nu-Skin
to mask his fingerprints and wigs and temporary tattoos to disguise his identity
was “particularly relevant and the probative value would outweigh any prejudicial
effect.” The court admitted the evidence for the limited purpose of showing its
effect on Webster.

4       The trial court indicated that it would give a similar instruction regarding
defendant’s past use of Nu-Skin to mask his fingerprints, but did not do so.
Defendant concedes that his failure to remind the court to give such an instruction
precludes him from arguing on appeal that the court erred (People v. Cowan,
supra, 50 Cal.4th at p. 480), but argues that “the fact that no limiting instruction
was given is nevertheless relevant to assessing the prejudice that resulted from
[the] trial court’s error in admitting the evidence.”



                                           40
       The trial court did not abuse its discretion. “The trial court enjoys
broad discretion in determining the relevance of evidence and in assessing whether
concerns of undue prejudice, confusion, or consumption of time substantially
outweigh the probative value of particular evidence. [Citation.] ‘The exercise of
discretion is not grounds for reversal unless “ ‘the court exercised its discretion in
an arbitrary, capricious or patently absurd manner that resulted in a manifest
miscarriage of justice.’[”][’] [Citation.]” (People v. Clark (2016) 63 Cal. 4th 522,
572.) We see no such error here.

                c. Defendant’s Statements Admitting Violent Conduct
       Defendant also argues the trial court erred in admitting Webster’s testimony
that defendant had said he had “bumped a couple people off,” “knocked people
off,” “slapped people,” and “got rid of” a getaway driver who had “snitched him
off.” Defendant admits that this evidence had “some relevance to Webster’s
fears,” but argues it “was not probative enough to justify its admission.” We reject
the argument for reasons already given: Webster’s beliefs about defendant’s
capacity for violence were highly significant to the question of her credibility, and
the trial court did not abuse its discretion in determining under section 352 that the
probative value of the statements outweighed their prejudicial effect. (See People
v. Clark, supra, 63 Cal.4th at p. 572.) We held in Clark that “the lack of the
details from [a prior act of violence] undermined the defendant’s argument that he
was prejudiced.” (Ibid.; see People v. Edelbacher (1989) 47 Cal. 3d 983, 1028
[risk of prejudice from evidence of spousal rape was not excessive where no
evidence of circumstances of the alleged rape had been admitted].) The trial court
did not abuse its discretion in concluding that any prejudice from defendant’s
general statements that he had “bumped a couple of people off” was outweighed
by its probative value.



                                          41
                  d. Webster’s Interview
          Defendant next contends the trial court erred by admitting into evidence
portions of Webster’s interview with Detectives Reed and Edwards. Detectives
Reed and Edwards made an audio recording of their interview of Mary Webster
the day after the murders. The transcription of the interview was 40 pages.
Defendant objected to playing for the jury certain portions of the recording and the
court sustained some, but not all of defendant’s objections, resulting in the
deletion of nearly two pages of the transcription.
          The recording demonstrated that Webster found it difficult to believe that
defendant had lied to her and had committed the charged crimes. Defendant
concedes that “[e]vidence of Webster’s resistance to the idea that appellant was
responsible for the murders at The Office was relevant to the extent it tended to
show that she was not attempting to frame him,” but argues that Webster’s
incredulity was established by portions of the recording to which defendant did not
object.
          Defendant argues, however, that certain portions of the recording were
“inflammatory and highly prejudicial.” Specifically, defendant renews his trial
objection to a portion of the recording in which the detectives assert that defendant
was lying to Webster when he claimed to have shot two men over a poker game.
When the detectives told Webster that defendant had committed the crimes at The
Office, she asked: “Why would he tell me this other story?” Detective Edwards
responded: “He wanted to get—boast the fact that he killed somebody, but didn’t
want to tell you the facts so you could put two and two together. But, you’re a
smart enough woman that you started putting things together even though he lied
to you.” The trial court overruled defendant’s objection to this portion of the
recording, explaining: “I don’t see that there is that much, if any, prejudice from
those lines. . . . I think it definitely shows the efforts of the detectives to convince


                                           42
Mary Webster to cooperate, and it provides a good look at her state of mind at that
time, which was an unwillingness to believe and an unwillingness to cooperate.”
       Defendant also asserts he was prejudiced by a similar portion of the
recording to which he did not object at trial. In response to Webster’s statement
that defendant told her the victims were Black, Detective Reed said: “Okay.
Well, he’s lying to you, Mary.” Detective Edwards added: “He’s lying about
certain things, because he doesn’t want you to try and put things together. But,
you’re a smart enough woman that you can.”
       Defendant did object to a later statement by Detective Reed. In response to
Webster’s statement, “I hate a liar,” Detective Reed said: “Well, he lied to you.
That’s for (Unintelligible).” The trial court overruled the objection: “I think it
shows the efforts [the detectives] went through and it shows her state of mind as
well because the previous line, Mary Webster says quote, ‘Shit. I hate a liar’ close
quote. . . . I think it also shows at some point, she begins to come around. And
this may be where it begins.”
       Defendant objected to Detective Edwards’s speculation about defendant’s
reason for lying to her: “What reason? Probably to cover up a little bit? Probably
hopefully that you wouldn’t put the one out in Rancho Cordova with the one in
Del Paso. . . . And he could look like a big man and—and throw fear into you
. . . .” In overruling defendant’s objection, the trial court referred to its earlier
grant of defendant’s request “to instruct the jury as to the limited basis for the
receipt of certain of the evidence contained herein. Namely, [that] the information
that is imparted to Mary Webster by the police officers during the course of this
interview . . . is not being offered for the truth of the matter asserted in it but
merely to show the effect that it had on Mary Webster at that time.” The trial
court stated: “I think the cautionary instruction will cover this as well, that the
officers are expressing certain theories of the case which they believe or may not

                                           43
believe. . . . I think they’ll see that the primary purpose of what the officers are
saying here is to get her to cooperate . . . and whether the things they say turn out
to be true or not is really secondary. It does show a continued resistance here.”
       Although he did not object in the trial court, defendant claims he was
prejudiced by Detective Reed’s statement that the theory that defendant committed
the charged crimes is “what it looks like to us.” Defendant did object to Detective
Edwards’s assertion a short time later that defendant “killed two people, Mary. . . .
He killed two people. Let us look at the gun and prove that.” The trial court
admitted these statements, holding: “She’s reluctant to give up the gun because
she’s afraid and she doesn’t want to believe it and they are countering with he
killed two people. Give us this evidence. It’s the moral dilemma that she faces,
really, she has information and evidence which could link her former boyfriend to
the death of these two individuals. And, yet, she still doesn’t want to give
evidence against him.”
       Defendant objected to admitting the following exchange:
       “WEBSTER: . . . Why does it have to be Casey? Why?
       “EDWARDS: Because he did it, that’s why.”
Defense counsel argued “that it’s just a continued expression on the part of the
officers, their belief that Mr. Case is the guilty party. And that’s been repeated
over and over and over again throughout this interview.” The prosecutor
responded: “And Mary Webster has resisted over and over again, and that’s why
it’s significant.” The court admitted the evidence.
       The trial court overruled defendant’s objections to Detective Reed’s
statement that he was “convinced [defendant]’s the one that did this” and to the
detective’s reiteration that defendant committed the charged crimes.
       Defendant objected to Detective Reed’s explanation of why “it all fits” that
defendant committed the charged crimes: “The caliber of the weapon, number

                                          44
one. All the blood on his boots. I can’t go into great detail about the scene,
but . . . it all just fits.” Detective Reed observed that the crimes were committed
around 8:30 to 9:30 p.m. and Webster added that defendant “was at my place at
10:00.” The trial court admitted the evidence, ruling that it “shows the resistance
. . . that was offered by Mary Webster, that is, her strong desire not to believe that
what the officers were saying was true and her desire not to cooperate with them.”
Detective Reed later repeated, without objection, “that all this fits.” Detective
Reed added, without objection: “We don’t know why he did it, except robbery
maybe.”
       Defendant objected to the detectives looking at photographs of the crime
scene with Webster and speculating on how the crimes were committed and how
defendant might have gotten blood on his boots. The trial court overruled the
objection, observing: “Well, what I see here is still, she doesn’t believe it.” The
court concluded the detectives were “confirming with the evidence over and over
again to try to get her to cooperate.”
       Although he did not object at trial, defendant argues he was prejudiced by
Detective Edwards’s statement that defendant had been “[b]oastin’ about doing
two people” and his suggestion that defendant might “come for” Webster if
defendant remained at large.
       Before the recording was played for the jury, the court gave the following
instruction: “During the interview, Detective Edwards and Detective Reed will
tell Mary Webster certain facts about the investigation. You should keep in mind
at all times that the jury determines what the facts are. And that at the time that
this interview was conducted . . . the investigation was nowhere near complete.
Second, the purpose of this interview was to persuade Mary Webster to cooperate
with law enforcement. And, for that reason, the detectives are permitted to shade
the facts, if that is necessary, in their judgment to persuade the individual . . . to

                                           45
cooperate. So you should not believe that Detective Reed or Detective Edwards at
that time had any special knowledge of what the truth is in as far as this case was
concerned. . . . And, finally, this tape and the statements of Mary Webster are not
offered for the truth of the matter asserted . . . but to explain and demonstrate for
you Mary Webster’s state of mind at the time the interview was conducted.”
       Defendant argues the trial court abused its discretion under section 352 by
admitting into evidence these portions of the interview because they were more
prejudicial than probative. The trial court carefully reviewed the evidence and
reasonably concluded that they had substantial probative value. Mary Webster
was a key prosecution witness and defendant’s primary defense was that she was
lying and actually committed the crimes herself, so her credibility during the
interview the day after the crimes was crucial. As the trial court observed, the fact
that the detectives had to repeatedly attempt to convince Webster that defendant
had committed the offenses was highly relevant to Webster’s credibility. And the
fact that the detectives expressed their belief that defendant had committed the
crimes was not unduly prejudicial because the court carefully instructed the jurors
they were not to consider this evidence for its truth, but only to demonstrate
Webster’s state of mind. Contrary to defendant’s unsupported contention, we will
presume the jury followed the court’s instruction. (People v. Coffman and Marlow
(2004) 34 Cal. 4th 1, 107.)

           2. Evidence of Soliciting Others to Commit Crimes
       Over defendant’s objection, Greg Billingsley and Billy Joe Gentry, who
both worked with defendant at McKenry’s Drapery Service, testified that
defendant asked them to help him commit robberies shortly before the charged
robbery-murders were committed. Defendant argues this evidence was
inadmissible under Evidence Code section 1101, subdivision (b), and the trial



                                          46
court abused its discretion under section 352 because the evidence “was far more
prejudicial than probative.” This error, defendant claims, violated his right to a
fair trial under the due process clause of the Fourteenth Amendment to the United
States Constitution.
       Gentry testified that on Halloween of 1992, about eight months before the
charged crimes, defendant asked him if he wanted “to earn extra money being a
driver in a hold-up.” Defendant said that Gentry would “be driving and pull up
and he’d go out and do all the work and come back in and [Gentry would] just
drive away.” Gentry declined, explaining that he had a wife and children “and if
anything happens, I couldn’t take care of them again.”
       Greg Billingsley testified he was in a bowling league with defendant. The
same year the crimes were committed, defendant asked him if he “wanted to do a
job with him. Said all I’d have to do is drive, and that he was going to rob the
lady” from the bowling alley on her way to make a bank deposit. Billingsley
declined, saying, “[N]o, that’s not for me.”
       The trial court ruled this evidence was admissible as evidence that
defendant had planned the robbery at The Office: “This robbery of The Office
was apparently not the result of a sudden impulse, but was the result of planning
engaged in by the defendant, a great deal of deliberation. And while the target of
the robbery, The Office may be something that was decided on the spur of the
moment, the idea of doing a robbery, it appears it’s something that was present in
Mr. Case’s mind for a long time.” The court continued: “[The incidents] are also
admissible to show that this is a design or plan that the defendant had begun to
think about early on . . . .” The court ruled that, under section 352, the probative
value of the evidence “outweighs any possible prejudice that might be drawn from
it.” The court, however, granted defendant’s request for limiting instructions. The
court instructed the jury: “This evidence is not admitted to establish that

                                          47
defendant has a criminal disposition or bad character, and you are not to consider
it for that purpose. You may consider it on the issue of whether the defendant
committed the charged offenses pursuant to an evolving or continuing scheme or
plan, referred to in his comments to Billingsley and Gentry relating to those
uncharged acts.”
       Defendant argues that the admission of this evidence violated Evidence
Code section 1101. Subdivision (a) of section 1101 generally prohibits admission
of “evidence of a person’s character or a trait of his or her character . . . to prove
his or her conduct on a specified occasion.” Subdivision (b) clarifies that
subdivision (a) does not prohibit “the admission of evidence that a person
committed a crime, civil wrong, or other act when relevant to prove some fact
(such as . . . intent, preparation, plan . . .) other than his or her disposition to
commit such an act.”
       It long has been established that evidence that a defendant was planning to
commit a crime is admissible to prove that the defendant later committed that
crime: “The presence of a design or plan to do or not to do a given act has
probative value to show that the act was in fact done or not done. A plan is not
always carried out, but it is more or less likely to be carried out. . . . There is no
question about the relevancy in general of such evidence . . . .” (1A Wigmore,
Evidence (Tillers rev. ed. 1983) § 102, p. 1666.) “There is no situation in which a
design to do an act would be irrelevant to show the doing of the act.” (Id., § 104,
p. 1668, fn. omitted.) “Evidence that the defendant possessed a plan to commit the
type of crime with which he or she is charged is relevant to prove the defendant
employed that plan and committed the charged offense.” (People v. Balcom
(1994) 7 Cal. 4th 414, 424.)
       Defendant argues that the evidence that he had solicited Billingsley and
Gentry to assist him in committing robberies was inadmissible because those

                                            48
proposed robberies had no connection to the charged crime. The trial court took a
different view, concluding that the evidence was relevant to show that defendant
planned to commit robbery, and that the jury could reasonably have concluded that
defendant followed through on that plan by committing the robbery at The Office.
“We review the trial court’s determination for an abuse of discretion, examining
the evidence in the light most favorable to the court’s ruling. [Citation.]” (People
v. Catlin (2001) 26 Cal. 4th 81, 120.) The trial court did not abuse its discretion.
       The court noted that although the robbery at The Office, in particular, may
have been “decided on the spur of the moment, the idea of doing a robbery, it
appears it’s something that was present in Mr. Case’s mind for a long time.”
Defendant’s solicitation of Gentry supports the trial court’s view. Defendant did
not solicit Gentry to assist in a robbery of a specific victim at a particular time and
place, but asked in general terms whether he wanted “to earn extra money being a
driver in a hold-up.” Defendant’s solicitation of Billingsley was more specific,
involving a different target. But in combination with the evidence of defendant’s
solicitation of Gentry, it supports the trial court’s view that defendant was not
specifically focused on the robbery of a particular target, but was instead planning
to commit a robbery when the opportunity to do so presented itself. As the
Attorney General notes, the robbery at The Office was consistent with the general
plan revealed by the solicitations: defendant evidently planned to commit a
robbery at a business establishment with which he was familiar, with defendant
alone committing the actual robbery.
       Defendant argues that the “solicitations [of Billingsley and Gentry] were
not similar enough to the charged crimes to be admissible” to show that defendant
planned to commit the charged robbery because the proposed crimes “were not
similar in terms of location, victim, plan or method of perpetration.” For this
argument, defendant relies on a discussion in Ewoldt, supra, 7 Cal.4th at page 393,

                                          49
concerning when the circumstances of prior, uncharged misconduct are
sufficiently similar to the charged offense to “support[] the inference that
defendant committed the charged offenses pursuant to the same design or plan
defendant used to commit the uncharged misconduct.” But here, the evidence was
not admitted to demonstrate that defendant employed a common design or plan
that united various instances of uncharged and charged misconduct, but instead to
show that defendant had formed a general plan—to be carried out in the future—to
commit robbery. At least in the case of the solicitation of Gentry, it would be
impossible to evaluate the degree of similarity in the way Ewoldt holds is required
of an already completed act, because the evidence shows only that defendant was
planning to commit a robbery (preferably with the help of a partner); the evidence
otherwise sheds no light on defendant’s proposed location, victim, or plan or
method of perpetration. The trial court reasonably concluded that the existence of
this general plan to commit robbery was relevant to the jury’s consideration of
whether defendant committed the charged robbery of The Office.
       Nothing in Ewoldt calls into question the well-established rule that direct
evidence that a defendant had planned to commit a crime (as opposed to
circumstantial evidence that the defendant committed similar uncharged offenses)
is admissible to prove that the defendant later committed that crime. On the
contrary, Ewoldt affirms the relevance of direct evidence that a defendant planned
to commit a particular crime: “For example, a letter written by the defendant
stating he planned to commit a certain offense would be relevant evidence in a
subsequent prosecution of the defendant for committing that offense.” (Ewoldt,
supra, 7 Cal.4th at p. 393, citing People v. Nicolaus (1991) 54 Cal. 3d 551; see also
People v. Smith (2005) 35 Cal. 4th 334, 359 [newspaper articles in the defendant’s
home depicting similar offenses “were relevant . . . as evidence that defendant was
planning, or at least contemplating, such a crime”].) We are not convinced that, as

                                         50
defendant argues, “[t]he only logical inference that the jury could have drawn”
from this evidence was that defendant “had a propensity to commit robbery.” As
noted, the evidence permitted the jury to draw the quite different inference that
defendant committed the same crime as the one he had planned to commit. The
trial court correctly instructed the jury that this evidence was “not admitted to
establish that defendant has a criminal disposition or bad character, and you are
not to consider it for that purpose.” We presume that jurors follow the court’s
instructions. (People v. Covarrubias, supra, 1 Cal.5th at p. 887.)
       Nor are we persuaded by defendant’s argument that the evidence was
unduly prejudicial. We noted in Ewoldt that “[e]vidence of uncharged offenses ‘is
so prejudicial that its admission requires extremely careful analysis.’ ” (Ewoldt,
supra, 7 Cal.4th at p. 404.) Evidence of uncharged crimes is particularly
prejudicial if “defendant’s uncharged acts did not result in criminal convictions”
because “the jury might have been inclined to punish defendant for the uncharged
offenses . . . .” (Id. at p. 405.) The danger of undue prejudice is, however,
lessened if evidence of the uncharged acts was “no more inflammatory than the
testimony concerning the charged offenses.” (Ibid.)
       The evidence at issue here does not present comparable dangers. There is
nothing in this case to indicate that defendant would be unduly prejudiced by the
evidence that he solicited Billingsley and Gentry to assist him in committing
robbery. It is unlikely that any reasonable juror would be inclined to punish
defendant for these solicitations by convicting him of a double robbery-murder,
and evidence that defendant tried to enlist his friends to help him commit robbery
was far less inflammatory than the evidence of the violent crimes with which
defendant was charged. The trial court did not abuse its discretion in admitting
this evidence.



                                          51
              3. Admission of Defendant’s Statements at Law Enforcement Meetings
         Over defendant’s objection, Sergeant Theodore Voudouris of the
Sacramento County Sheriff’s Department testified that early in 1993, he arranged
for defendant to be a guest speaker at “a meeting of law enforcement
professionals.” During the meeting, defendant was asked what he would do if he
“met with resistance during a robbery.” According to Voudouris, defendant
responded that he “would take somebody out.”
         Brian Curley, who then worked for Bank of America, also attended that
meeting. Curley recalled that defendant was asked what he would do if he were
committing a robbery and someone resisted. According to Curley, defendant
answered “that he would blow the person away.”
         The trial court instructed the jury that it could consider this evidence
“regarding defendant’s mental state or intent or premeditation and deliberation,”
but not “to show defendant’s bad character or disposition to commit crime.” (See
Evid. Code, § 1220 [“Evidence of a statement is not made inadmissible by the
hearsay rule when offered against the declarant in an action to which he is a party
. . . .”].)
         Defendant argues that the trial court erred in admitting this evidence
because it “bore no logical relevance to any material fact in dispute at appellant’s
trial” and any probative value it had was “far outweighed” by its prejudicial effect.
In admitting the evidence, the trial court found it was relevant to show defendant’s
state of mind, terming it a “statement[] of intent . . . reflecting intent to kill a
particular category of victims in specific circumstances.”
         In People v. Rodriguez (1986) 42 Cal. 3d 730, 756–757, we held that prior
statements by a defendant charged with the murder of two Highway Patrol
Officers “that he would kill any officer who attempted to arrest him” “tended to
show a design or intent to kill members of a class of persons under certain


                                            52
circumstances.” “Such a generic threat is admissible to show the defendant’s
homicidal intent where other evidence brings the actual victim within the scope of
the threat.” (Id. at p. 757.) We applied this holding in People v. Karis (1988) 46
Cal. 3d 612 (Karis). The defendant in that case was convicted of kidnapping two
women, raping one of them, and then murdering one of the women and attempting
to murder the other. (Id. at p. 621.) The surviving victim testified the defendant
told her he had to kill the women “so that he would not be killed.” (Id. at p. 623.)
The defendant asserted that the trial court erred in admitting evidence that a few
days before the murders, the defendant told an acquaintance “that he would not
hesitate to eliminate witnesses if he committed a crime.” (Id. at p. 634.) Relying
on our decision in Rodriguez, supra, 42 Cal. 3d 730, we held that the trial court did
not err because the defendant’s statement “regarding his intent, while not directed
toward a specific victim, did contemplate the action he would take in
circumstances much like those which preceded the murder of” one victim, and the
attempted murder of another. (Karis, supra, at pp. 637–638; see also People v.
Lang (1989) 49 Cal. 3d 991, 1013 [ruling admissible the defendant’s statement that
he would “ ‘waste any mother fucker that screws with [him]’ ”].)
       Defendant contends his statement explained only what he would have done
in the past and not what he might do in the future. The statement is, however,
susceptible of either interpretation, and ultimately its significance was a matter for
the jury to determine. A reasonable juror could conclude that it indicated what
defendant would do if presented with such circumstances in the future.
       Defendant also argues that his statement was inadmissible because he said
he would kill a robbery victim who resisted and there is no evidence the robbery
victims in this case resisted. Evidence that defendant expressed a willingness to
kill a robbery victim who resisted is highly relevant to show that defendant
contemplated the killing of a robbery victim, whether or not there is evidence to

                                          53
show that the victims in this case resisted. And the fact that defendant had
committed the crimes he described 15 years earlier did not make the statement less
relevant; defendant described his willingness to kill a robbery victim only a few
months before the charged crimes were committed.
       Defendant asserts that the “enormous” prejudicial effect of this evidence
outweighed any probative value because “[i]t is difficult to imagine anything more
inflammatory in a prosecution for robbery-murder than evidence that the
defendant was invited by a body of law enforcement officers to address them in
the manner of an expert in committing robberies, and then told those officers that
when committing a robbery, he would have killed anyone who resisted.” But
“[t]he prejudice which exclusion of evidence under Evidence Code section 352 is
designed to avoid is not the prejudice or damage to a defense that naturally flows
from relevant, highly probative evidence.” (Karis, supra, 46 Cal.3d at p. 638.)
For purposes of section 352, “ ‘prejudicial’ means uniquely inflammatory without
regard to relevance.” (People v. Zambrano (2007) 41 Cal. 4th 1082, 1138.) The
statute uses the term “prejudicial” “in its etymological sense of ‘prejudging’ a
person or cause on the basis of extraneous factors. [Citation.]” (People v. Farmer
(1989) 47 Cal. 3d 888, 912.) “ ‘Evidence is substantially more prejudicial than
probative [citation] if . . . it poses an intolerable “risk to the fairness of the
proceedings or the reliability of the outcome” [citation].’ [Citation.]” (People v.
Lindberg (2008) 45 Cal. 4th 1, 49.) As the trial court correctly found, the
statements defendant made at the meeting of law enforcement professionals were
relevant “regarding defendant’s mental state or intent or premeditation and
deliberation” and were not unduly prejudicial. The evidence did not invite the jury
to decide whether defendant was guilty of the charged crimes based on extraneous
factors.



                                            54
            4. Exclusion of Evidence That the Police Investigation Was Incomplete
        Defendant contends the trial court committed state law evidentiary error
and violated his state and federal constitutional rights by sustaining the
prosecutor’s objections to three questions defense counsel posed to Detective
Reed.
        As noted, Steven Langford testified that after defendant arrived at
Webster’s house on the night of the murders, defendant asked Webster to retrieve
his gun from the car defendant had driven and Webster did so. Langford
acknowledged, however, that he had told the prosecutor and a prosecution
investigator before trial that he had retrieved defendant’s gun from the car
defendant had driven.
        Defense counsel called Detective Reed as a witness. Detective Reed
testified that when he first interviewed Langford before trial, Langford said that
defendant had the gun with him when he arrived at the house. Langford never told
Detective Reed that Langford had retrieved the gun from the car. Detective Reed
agreed that “this would have been important” because it “absolutely” would be
important for him to know who handled the gun.
        Defense counsel then asked Detective Reed, “were you ever made aware of
this by anyone prior to court?” The court sustained the prosecutor’s objection that
this question was irrelevant, despite defense counsel’s explanation that “[i]t goes
to his investigation and whether or not it’s a complete investigation of this case,
your Honor, as to whether or not he ever had any knowledge that there’s more
than one story about who got the gun.” On the same grounds of relevancy, the
court sustained objections to defense counsel’s follow-up questions: “So you
never knew that Mr. Langford had made a statement that he had obtained that gun
from the car . . . is that right?” and “Did you know that Mr. Langford also
indicated that Mr. Case had changed his clothes at Mary Webster’s house, changed


                                          55
into a new set of clothing there?” The court explained: “Well, you’re asking this
particular detective what he considers to be important insofar as the investigation
is concerned. That’s really irrelevant to what the jury considers important . . . .
This case has to be decided on what was done and what evidence has been
presented. If there are inconsistencies in that evidence or there are gaps in that
evidence, then that’s the state of the evidence and that’s the facts upon which the
jury must rely in reaching their decision.”
       Defendant argues on appeal that “the excluded examination was relevant
because defense counsel’s questions were designed to impeach Reed’s credibility
by showing the inadequacy of his investigative work and thus to establish that the
flawed investigation raised a reasonable doubt about appellant’s guilt.” The
argument that the question was relevant to impeach Detective Reed’s credibility
was not raised in the trial court and cannot be raised for the first time on appeal.
“ ‘[T]o preserve an alleged error for appeal an offer of proof must inform the trial
court of the “purpose, and relevance of the excluded evidence . . . .” [Citation.]
This is in accord with “the general rule that questions relating to the admissibility
of evidence will not be reviewed on appeal in the absence of a specific and timely
objection in the trial court on the ground sought to be urged on appeal.”
[Citation.]’ [Citations.]” (People v. Valdez (2004) 32 Cal. 4th 73, 108.) “A
verdict or finding shall not be set aside, nor shall the judgment or decision based
thereon be reversed, by reason of the erroneous exclusion of evidence unless . . .
[¶] (a) The substance, purpose, and relevance of the excluded evidence was made
known to the court . . . .” (Evid. Code, § 354.) In any event, the argument fails on
its merits.
       Standing alone, the fact that Detective Reed had not been given certain
information was irrelevant because it did not have a tendency to show that his
investigative work was flawed or the investigation was inadequate. (Evid. Code,

                                          56
§ 210.) Detective Reed testified that Langford never told him that Langford had
retrieved the gun from the car defendant was driving, and such information
“absolutely” would be important for him to know. Defendant does not explain the
relevance of showing that no one else told Detective Reed that Langford had made
this statement, or that Langford had said that defendant had changed his clothes at
Mary Webster’s house. Defendant says that “[d]emonstrating that Reed did not
know about the inconsistencies between Langford’s and Webster’s testimony was
important to appellant’s defense that Webster framed appellant,” but does not
explain why that is so. (See People v. Page (2008) 44 Cal. 4th 1, 37 [evidence
“that the police focused more attention upon defendant than upon other men
whose conduct was brought to their attention” and “may have chosen not to follow
up more thoroughly on all leads” was properly excluded as irrelevant because it
did “not impeach the evidence against defendant” and had “no tendency to
establish any relevant fact . . . .”]; People v. Valdez, supra, 32 Cal.4th at p. 109
[the probative value of a “general attack on the police investigation” was
“minimal”]; People v. Cooper (1991) 53 Cal. 3d 771, 820 [“The competency of the
investigation . . . was only tangentially relevant to the issue of guilt . . . .”].)

            5. Admitting Defendant’s Out-of-Court Statement on Rebuttal
       As noted, the prosecutor did not proffer defendant’s out-of-court statement
in his case-in-chief. On rebuttal, however, the prosecutor introduced portions of
defendant’s pretrial statement in which defendant acknowledged having seen on a
television news broadcast that a homicide had occurred at The Office the night
before. He also admitted he had driven to The Office that night in Jerri Baker’s
Ford Probe and was there when the bar closed. Defendant added that he could not
explain the clothing the detectives had gotten from Mary Webster and had “no
idea” whether the blood on the clothing was going “to match the people over there



                                            57
in The Office bar.” He admitted the clothes were his and explained that he had
gotten blood on them while shaving.
       Defendant argues that the trial court abused its discretion and violated his
due process right to fundamental fairness under the California and federal
Constitutions by admitting this evidence. He claims he was “sandbagg[ed]” and
the prosecutor “engaged in unfair gamesmanship” by putting the evidence on
during rebuttal, rather than during the prosecution’s case-in-chief.
       Defendant acknowledges that “[t]he scope of rebuttal evidence is generally
within the trial court’s discretion.” “The order of proof rests largely in the sound
discretion of the trial court, and the fact that the evidence in question might have
tended to support the prosecution’s case-in-chief does not make it improper
rebuttal. [Citations.] It is improper for the prosecution to deliberately withhold
evidence that is appropriately part of its case-in-chief, in order to offer it after the
defense rests its case and thus perhaps surprise the defense or unduly magnify the
importance of the evidence. Nevertheless, when the evidence in question meets
the requirements for impeachment it may be admitted on rebuttal to meet the
evidence on a point the defense has put into dispute.” (People v. Coffman and
Marlow, supra, 34 Cal.4th at p. 68; see People v. Mayfield (1997) 14 Cal. 4th 668,
762 [“The trial court did not abuse its discretion when it permitted the prosecution
to use [an out-of-court] statement in rebuttal, even though it was known to the
prosecution before trial and could have been used during the prosecution’s case-
in-chief.”].) “ ‘As with all relevant evidence, . . . the trial court retains discretion
to admit or exclude evidence offered for impeachment. [Citations.] A trial court’s
exercise of discretion in admitting or excluding evidence is reviewable for abuse
[citation] and will not be disturbed except on a showing the trial court exercised its
discretion in an arbitrary, capricious, or patently absurd manner that resulted in a



                                           58
manifest miscarriage of justice.’ [Citation.]” (People v. Brown (2003) 31 Cal. 4th
518, 534.)
       Defendant argues that his pretrial statements “did not actually rebut any
evidence presented by the defense,” but the portions of defendant’s pretrial
statement that the prosecutor introduced on rebuttal served to bolster the
credibility of several prosecution witnesses after defendant introduced evidence
that tended, without great effect, to call into question the credibility of these
witnesses. In particular, Tracy Grimes testified in the prosecution’s case-in-chief
that he went to The Office about 8:30 p.m. on June 20, 1993, and saw defendant
there. Defendant asserts that he did not challenge the accuracy of Grimes’s
identification, but that claim is not supported by the record. On cross-
examination, defense counsel asked Grimes how he knew what time he arrived at
The Office. He asked what had brought defendant to Grimes’s attention, how far
away defendant was, and what the lighting was like. Defense counsel questioned
Grimes at length about what defendant had been wearing and whether he had
made inconsistent statements about defendant’s shirt and boots. Tony Gane later
testified that he interviewed Grimes and related Grimes’s description of
defendant’s clothing. Defendant argues that Grimes’s testimony about defendant’s
clothing “was relevant to the defense theory that the blood had been planted on the
clothes and boots in evidence.” But this evidence also was relevant to question the
accuracy of Grimes’s identification of defendant. Defendant’s pretrial statement
that he had been at The Office on the night of the murders until “five minutes
before nine o’clock” tended to support the testimony of Grimes that he saw
defendant there and to rebut defendant’s attack on Grimes’s credibility.
       The trial court recognized that it was less clear whether defendant’s
statements about being in The Office earlier that evening with Susan Burlingame
properly were admitted on rebuttal, but the trial court exercised its discretion to

                                          59
admit the evidence “because it does tend to give more meaning to the testimony of
Grimes.” The trial court did not abuse its discretion. The details of defendant’s
description of when and with whom he visited The Office tended to support
Grimes’s testimony that he saw defendant there shortly before the murders. In any
event, the admission of these statements could not have prejudiced defendant as
they did no more than confirm these portions of Burlingame’s testimony.
       In its case-in-chief, the prosecution introduced evidence that Mary Webster
gave a sheriff’s deputy a shirt and pair of boots that had human blood on them,
explaining that defendant had worn these clothes on the night of the murders.
Peter Barnett, a criminalist, testified for the defense that he did not believe the
blood on the clothing “resulted from the shooting itself” and said it was possible
that someone took the shirt and boots into the crime scene and deliberately put
blood on them. Defendant’s pretrial statement that the clothing was his and he got
blood on them while shaving supported Webster’s testimony and rebutted in part
Barnett’s testimony.
       Mary Webster also testified in the prosecution’s case-in-chief that
defendant had come to her house on the night of the murders. Defendant’s
statement that he went to Mary Webster’s house from The Office served to rebut
defendant’s attack on Webster’s credibility.
       Greg Nivens, Mary Webster’s adult son, testified in the prosecution’s case-
in-chief that about 11:00 a.m. on the day defendant was arrested, June 21, 1993,
defendant was sitting on the couch in Webster’s home watching television. Asked
what defendant was watching, Nivens replied, “I think it was the news.” The
defense called investigator Tony Gane to testify that the television listing in the
Sacramento Bee newspaper showed there were no local news broadcasts between
9:00 a.m. and noon on that date. Defendant argues that his pretrial statement that
he had seen something about the homicides at The Office on television that

                                          60
morning was not inconsistent with Gane’s testimony because defendant could
have watched the news earlier that morning. While that is true, defendant’s
statement that he had seen something about the homicides on television that
morning tended to support Nivens’s statement that defendant had watched the
news in Webster’s home that morning.
       Anita Dickinson lived in a trailer behind The Office and testified that she
saw an unfamiliar car in the parking lot of The Office on the night of the murders.
She described it as a small car and said she was “not too sure of the color.” That
vehicle was not there following the murders. Shown a photograph of Jerri Baker’s
Ford Probe, Dickinson could not say whether it was the vehicle she had seen, but
said it looked similar. On cross-examination, Dickinson said the unfamiliar car
was a “silverish, bluish, light color,” but she could not be sure “of the exact
colors.” She was “pretty sure it was a two door” and could have been half the size
of the Camaro it was parked next to.
       Investigator Tony Gane testified for the defense that Jerri Baker’s Ford
Probe was taller than a Camaro and nearly as long. Deputy Sheriff Elizabeth
Sawyer testified for the defense that she interviewed Dickinson on the night of the
murders and she said she had not noticed any unfamiliar vehicles. Defendant’s
pretrial statement that he drove Jerri Baker’s Ford Probe to The Office and parked
in the parking lot near a Camaro supported the credibility of Dickinson’s
testimony. Defendant’s argument that Dickinson could not have been referring to
Baker’s car because it was far larger and a different color than the vehicle
Dickinson described is not persuasive. Dickinson said she could not be sure of the
color or the size. Defendant’s statement confirmed Dickinson’s testimony that an
unfamiliar car was parked in the parking lot next to the Camaro.
       While acknowledging the trial court’s broad discretion to control the order
of proof, “[t]his court has criticized the tactic of waiting for cross-examination or

                                          61
rebuttal to use important evidence. If evidence is directly probative of the crimes
charged and can be introduced at the time of the case in chief, it should be.
[Citations.] [¶] The purpose of this restriction ‘is to assure an orderly presentation
of evidence so that the trier of fact will not be confused; to prevent a party from
unduly magnifying certain evidence by dramatically introducing it late in the trial;
and to avoid any unfair surprise that may result when a party who thinks he has
met his opponent’s case is suddenly confronted at the end of trial with an
additional piece of crucial evidence. Thus proper rebuttal evidence does not
include a material part of the case in the prosecution’s possession that tends to
establish the defendant’s commission of the crime. It is restricted to evidence
made necessary by the defendant’s case in the sense that he has introduced new
evidence or made assertions that were not implicit in his denial of guilt.
[Citations.]’ ” (People v. Thompson (1980) 27 Cal. 3d 303, 330 (Thompson).)
Similarly, in People v. Daniels (1991) 52 Cal. 3d 815, 860 (Daniels), we made
clear that evidence that is “obviously central to the criminal prosecution . . . should
be proved as part of the prosecution case-in-chief.”
       But in both Thompson and Daniels, the prosecution had waited until cross-
examination or rebuttal to introduce evidence that the defendant had confessed.
(Thompson, supra, 27 Cal.3d at p. 331 [“the prosecutor sought to introduce on
cross-examination a limited portion of appellant’s confession”]; Daniels, supra, 52
Cal.3d at p. 860 [“defendant’s statement . . . amounted to an acknowledgment of
guilt”].) Stating the obvious, we held in Thompson: “Clearly, a purported
confession by an accused to any crimes that are charged ‘tends to establish the
defendant’s commission of the crime.’ ” (Thompson, at p. 330.)
       The evidence at issue in this case is not of the same character. Defendant
did not confess; in his statement to the officers, defendant adamantly denied
having killed the victims. He admitted having been present at The Office that

                                          62
evening. In its case-in-chief, the prosecution chose to use the testimony of two
eyewitnesses, Susan Burlingame and Tracy Grimes, to establish that fact. The
trial court did not abuse its discretion in concluding that it was reasonable for the
prosecutor to introduce defendant’s pretrial statement on rebuttal only after the
defense introduced evidence that tended to attack the credibility of several
prosecution witnesses.

       C. Penalty Phase Issues

           1. Challenges to the Death Penalty Statutes
       In order to preserve these issues, defendant briefly raises a number of
challenges to the California death penalty statutes that he acknowledges this court
previously has considered and rejected. We briefly respond to each of these
challenges below.
       The death penalty statutes are not unconstitutional for failing to
meaningfully narrow the class of murderers eligible for the death penalty. (People
v. Simon (2016) 1 Cal.5th 98, 149 (Simon).)
       “Section 190.3, factor (a), which permits the jury to consider the
circumstances of a defendant’s crime in determining whether to impose the death
penalty, does not license the jury to impose death in an arbitrary and capricious
manner in violation of the Fifth, Sixth, Eighth, and Fourteenth Amendments to the
United States Constitution. [Citations.]” (Simon, supra, 1 Cal.5th at p. 149.)
       The death penalty statutes are not unconstitutional for failing to require
“findings beyond a reasonable doubt that an aggravating circumstance (other than
Pen. Code, § 190.3, factor (b) or factor (c) evidence) has been proved” (People v.
Rangel (2016) 62 Cal. 4th 1192, 1235) or that aggravating factors “ ‘outweigh the
mitigating factors, and render death the appropriate punishment.’ [Citation.]”
(Simon, supra, 1 Cal.5th at p. 149). Nor is the jury required to find unanimously



                                          63
and beyond a reasonable doubt that aggravating factors outweigh mitigating
factors. (People v. Jones (2017) 3 Cal.5th 583, 618–619 (Jones).) This
conclusion is not altered by the decisions in Apprendi v. New Jersey (2000) 530
U.S. 466, Ring v. Arizona (2002) 536 U.S. 584, and Hurst v. Florida (2016) 577
U.S. ___ [136 S. Ct. 616] (Hurst). (Jones, supra, 3 Cal.5th at p. 619.)
       The federal Constitution does not require that a burden of proof be placed
on the prosecution at the penalty phase. (People v. Jackson (2016) 1 Cal.5th 269,
372 (Jackson).) Nor did the trial court err by failing to tell the jury that there was
no burden of proof. (Id. at p. 373.) “Unlike the guilt determination, ‘the
sentencing function is inherently moral and normative, not factual’ [citation] and,
hence, not susceptible to a burden-of-proof quantification.” (People v. Hawthorne
(1992) 4 Cal. 4th 43, 79.)
       The federal Constitution does not require that the jury agree unanimously
on which aggravating factors apply. (Jackson, supra, 1 Cal.5th at p. 372.) This
does not violate a capital defendant’s right to equal protection of the laws.
“[C]apital and noncapital defendants are not similarly situated and therefore may
be treated differently without violating constitutional guarantees of equal
protection of the laws or due process of law [citation] . . . .” (People v. Manriquez
(2005) 37 Cal. 4th 547, 590.) Nor does the federal Constitution require that the
jury agree unanimously on whether defendant committed unadjudicated criminal
activity. (Simon, supra, 1 Cal.5th at p. 150; People v. Bryant, Smith and Wheeler
(2014) 60 Cal. 4th 335, 452.)
       The phrase “ ‘so substantial’ ” in CALJIC No. 8.88 is not unconstitutionally
vague and “the instruction is not unconstitutional for not stating that the central
determination is whether the death penalty is ‘appropriate.’ ” (People v. Lewis
(2008) 43 Cal. 4th 415, 533.)



                                          64
       The trial court did not violate the Eighth and Fourteenth Amendments to
the federal Constitution by instructing the jury that it could return a judgment of
death if “the aggravating circumstances are so substantial in comparison with the
mitigating circumstances that it warrants death instead of life without parole.”
“The instruction properly explains to the jury that it may return a death verdict if
the aggravating evidence ‘warrants’ death.” (People v. McDowell (2012) 54
Cal. 4th 395, 444.)
       The federal Constitution does not require the trial court to instruct the jury
that it must return a sentence of life without parole if it determines that the factors
in mitigation outweigh the aggravating factors. (Jackson, supra, 1 Cal.5th at
p. 373.)
       The trial court is not required to instruct the jury that it need not agree
unanimously on whether mitigating factors apply. (People v. Breaux (1991) 1
Cal. 4th 281, 314–315.)
       “We have repeatedly held that ‘ “[t]he trial court’s failure to [instruct] the
jury that there is a presumption of life does not violate a defendant’s constitutional
rights to due process, to be free from cruel and unusual punishment, to a reliable
determination of his sentence, and to equal protection of the law under the Fifth,
Eighth and Fourteenth Amendments to the federal Constitution.” ’ [Citations.]”
(People v. Cage (2015) 62 Cal. 4th 256, 293–294.)
       The jury is not required by the federal Constitution to make written findings
at the penalty phase. (Simon, supra, 1 Cal.5th at p. 149.) This conclusion is not
altered by the high court’s decision in Hurst, supra, 577 U.S. ___ [136 S. Ct. 616].
(Jones, supra, 3 Cal.5th at pp. 618–619.)
       “The use of adjectives such as ‘extreme’ and ‘substantial’ in the list of
potential mitigating factors in section 190.3 does not unconstitutionally obstruct
the jury’s ability to consider mitigating evidence.” (Simon, supra, 1 Cal.5th at

                                          65
p. 150.) And the trial court was not required to delete from the jury instructions
sentencing factors that do not apply or “advise the jury which sentencing factors
were aggravating, which were mitigating, or which could be either aggravating or
mitigating depending on the jury’s appraisal of the evidence.” (Jones, supra, 3
Cal.5th at p. 620.)
       The federal Constitution does not require intercase proportionality review.
(Jones, supra, 3 Cal.5th at p. 620.)
       “California does not deny capital defendants equal protection of the law by
providing certain procedural protections to noncapital defendants that are not
afforded to capital defendants.” (Simon, supra, 1 Cal.5th at p. 150.)
       “International norms and treaties do not render the death penalty
unconstitutional as applied in this state.” (Simon, supra, 1 Cal.5th at p. 150.)

           2. Cumulative Error
       Defendant contends that the cumulative effect of errors at the guilt and
penalty phases requires reversal of the judgment of conviction and sentence of
death. This claim fails, as we have found only one error—the admission of
defendant’s pretrial statement in violation of Miranda—and have determined that
this sole error was harmless. (People v. Melendez (2016) 2 Cal.5th 1, 33.)

           3. Restitution Fine
       At the time defendant committed his crimes, Government Code former
section 13967, subdivision (a), required the trial court to order a defendant who
was convicted of a felony offense to pay to the Restitution Fund in the State
Treasury a “restitution fine of not less than two hundred dollars ($200), subject to
the defendant’s ability to pay, and not more than ten thousand dollars ($10,000).”
(Stats. 1992, ch. 682, § 4, p. 2922.) Subdivision (c) of the statute further required
the court to order the defendant to pay restitution directly to a victim who had



                                         66
“suffered economic loss . . . in lieu of imposing all or a portion of the restitution
fine.” (Id. at p. 2923.)5 The trial court in this case ordered a restitution fine of
$10,000 and direct victim restitution of $4,000.
       Defendant argues that the restitution fine must be vacated because the
record contains insufficient evidence of his ability to pay for purposes of former
section 13967. He also argues that the amount of the fine must be reduced by the
amount of restitution defendant was ordered to pay in direct victim restitution.
The Attorney General asserts that defendant has forfeited this claim by failing to
object at his sentencing hearing and the restitution fine is lawful because the
record supports an implied finding that the trial court determined defendant was
able to pay the fine. The Attorney General concedes, however, that the amount of
the restitution fine must be reduced by the amount defendant was ordered to pay in
direct victim restitution.




5       At the time defendant committed his crimes, Government Code former
section 13967 provided, in pertinent part: “(a) Upon a person being convicted of
any crime . . . , the court shall . . . order the defendant to pay restitution . . . . In
addition, if the person is convicted of one or more felony offenses, the court shall
impose a separate and additional restitution fine of not less than two hundred
dollars ($200), subject to the defendant’s ability to pay, and not more than ten
thousand dollars ($10,000). . . . [¶] (b) Except as provided in subdivision (c), the
fine imposed pursuant to this section shall be deposited in the Restitution Fund in
the State Treasury. . . . [¶] (c) In cases in which a victim has suffered economic
loss as a result of the defendant’s criminal conduct, and the defendant is denied
probation, in lieu of imposing all or a portion of the restitution fine, the court shall
order restitution to be paid to the victim. . . .” (Stats. 1992, ch. 682, § 4, pp. 2922–
2923.) This provision was repealed in 1994, before the trial and sentencing in this
case. The question of restitution is now governed solely by Penal Code section
1202.4, “which provides detailed guidance to the trial court in setting a restitution
fine, including consideration of a defendant’s ability to pay.” (People v. Vieira
(2005) 35 Cal. 4th 264, 305.)



                                           67
       We considered a similar challenge in People v. Gamache (2010) 48 Cal. 4th
347. The defendant in that case, like defendant here, committed his crime in late
1992, when Government Code former section 13967, subdivision (a), was in
effect, and was sentenced in 1996, after that provision was repealed. Defendant in
that case, like defendant in this case, argued that his $10,000 restitution fine
should be vacated because the record contained no evidence concerning his
present ability to pay or that he would have the ability to pay in the future after
being sent to death row. We held that the defendant forfeited the argument by
failing to raise it at his sentencing hearing, explaining: “[T]he law at the time of
both his 1992 crime and 1996 sentencing called for the trial court to consider his
ability to pay in setting a restitution fine, and [the defendant] could have objected
at the time if he believed inadequate consideration was being given to this factor.
(See Gov. Code, former § 13967, subd. (a), as amended by Stats. 1992, ch. 682,
§ 4, p. 2922 [restitution fine ‘subject to the defendant’s ability to pay’]; Pen. Code,
§ 1202.4, subd. (d) [trial court shall consider ‘defendant’s inability to pay’].)”
(Gamache, at p. 409.) The same is true here, and defendant’s challenge fails for
the same reason.
       Defendant is correct, however, that the trial court erred in failing to deduct
from the amount of the restitution fine the amount defendant was ordered to pay in
restitution to the victim, and the Attorney General so concedes. At the time of
sentencing in this case, if the victim “suffered economic loss,” Government Code
former section 13967, subdivision (c), compelled the trial court to order the
defendant to pay restitution directly to the victim “in lieu of imposing all or a
portion of the restitution fine.” (Stats. 1992, ch. 682, § 4, p. 2923.) The restitution
fine of $10,000 therefore must be reduced by the sum of $4,000.




                                          68
                                 IV. CONCLUSION
       The $10,000 restitution fine is reduced to $6,000. As so modified, the
judgment is affirmed. The clerk of the superior court is directed to prepare an
amended abstract of judgment to reflect the modification of the restitution fine as
described above. The clerk of the superior court also is directed to forward a
certified copy of the amended abstract to the Department of Corrections and
Rehabilitation.


                                                 KRUGER, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.




                                         69
COPY

PEOPLE v. CHARLES EDWARD CASE

S057156


          CONCURRING AND DISSENTING OPINION BY LIU, J.

       Defendant Charles Case invoked his right to remain silent when he told
detectives who asked to question him about a robbery-murder that he did not want
to talk about a robbery-murder. Nevertheless, the detectives proceeded to ask a
series of questions that quickly circled back to the robbery-murder and Case’s
possible role in it. In the course of the detectives’ interrogation, Case revealed
information that led the detectives to three witnesses who testified at Case’s trial.
Today’s opinion correctly holds that the detectives’ actions violated Miranda v.
Arizona (1966) 384 U.S. 436 (Miranda). But, in declining to suppress the three
witnesses’ testimony, the court “accept[s] the trial court’s implicit finding that [the
detectives] did not act in deliberate disregard of defendant’s Miranda rights.”
(Maj. opn., ante, at p. 30.) The record does not support this finding.
       At the suppression hearing, one of the detectives acknowledged that “it was
his habit to continue to interrogate a suspect who invoked his Miranda rights to
obtain statements that might be admissible to impeach the suspect.” (Maj. opn.,
ante, at p. 18.) He also acknowledged that he asked Case questions that
“paralleled” his investigation of the robbery-murder because he was trying “[t]o
get admissions that would be held against [Case] at a later time.” But the detective
said he did not think he had deliberately violated Miranda because Case “ ‘didn’t
invoke his right not to talk to [him].’ ” (Maj. opn., ante, at p. 19.)
       As today’s opinion notes, the detective’s interpretation of Case’s statement
is “objectively unreasonable” (maj. opn., ante, at p. 28), and the Attorney General


                                           1
concedes that the detective’s questioning of Case violated Miranda. Further,
following a break in the questioning, the detective reentered the interrogation
room and said to Case, “ ‘let me see if I’m understanding something. When I
advised you of your rights, you just didn’t want to talk about the murder and the
robbery, but you wanted to talk about your alibi and that sort of thing; is that
right?’ ” (Maj. opn., ante, at p. 19.) In light of the detective’s practice of
purposely violating Miranda as well as the objective unreasonableness of his
claim that Case had not invoked his right to remain silent, this line of inquiry reads
like an attempt to cover the tracks of the obvious constitutional violation rather
than an effort, as the detective explained after the fact at the suppression hearing,
to help “ ‘the learned attorneys . . . understand what [Case] meant’ ” (maj. opn.,
ante, at p. 20).
       I do not believe we can distinguish People v. Peevy (1998) 17 Cal. 4th 1184
on the ground that there was no deliberate violation of Miranda here. But Peevy is
not controlling. Peevy held that the Fifth Amendment does not require exclusion
of a statement that had been deliberately elicited in violation of Miranda for
purposes of impeaching the defendant’s trial testimony. (Peevy, at pp. 1193–
1194.) Peevy did not address whether the exclusionary rule should apply to a
statement elicited in deliberate violation of Miranda that identifies witnesses who
then testify as part of the prosecution’s case-in-chief. The exclusion of illegally
obtained information from the prosecution’s case-in-chief is the central (and pretty
much only) mechanism to effectuate the goal of deterring improper police conduct
in this context. (See Harris v. New York (1971) 401 U.S. 222, 225.)
       Nevertheless, we do not have to address whether the deliberate Miranda
violation requires exclusion of the three witnesses’ testimony because the
detectives would have inevitably discovered the identities of those witnesses. (See



                                           2
People v. Robles (2000) 23 Cal. 4th 789, 800–801.) One of the detectives testified
that he knew where Case worked and that “in the normal course of investigation,”
he would have “contact[ed] any other employees who worked there who knew the
defendant and might know his activities.” In so doing, he would have encountered
Stacey Billingsley and Greg Billingsley, who worked with Case. And in all
likelihood, the Billingsleys would have led the detective to Stacey’s mother, Susan
Burlingame, who lived with the Billingsleys and previously dated Case.
      In all other respects, I join today’s opinion.


                                                  LIU, J.
I CONCUR:

CHANEY, J.*




*    Associate Justice of the Court of Appeal, Second Appellate District, Division
One, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                          3
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Case
__________________________________________________________________________________

Unpublished Opinion
Original Appeal XXX
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S057156
Date Filed: May 31, 2018
__________________________________________________________________________________

Court: Superior
County: Sacramento
Judge: Jack Sapunor

__________________________________________________________________________________

Counsel:

Michael J. Hersek, State Public Defender, under appointment by the Supreme Court, Maria Morga and
Robin Kallman, Deputy State Public Defender, for Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen, Jennevee H. De Guzman
and Caely E. Fallini, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Robin Kallman
Deputy State Public Defender
1111 Broadway, 10th Floor
Oakland, CA 94607
(510) 267-3300

Caely E. Fallini
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 445-9555